Name: Commission Implementing Regulation (EU) 2019/228 of 7 February 2019 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 December 2018 until 30 March 2019 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: management;  technology and technical regulations;  insurance;  civil law;  trade policy
 Date Published: nan

 8.2.2019 EN Official Journal of the European Union L 37/22 COMMISSION IMPLEMENTING REGULATION (EU) 2019/228 of 7 February 2019 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 December 2018 until 30 March 2019 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and re-insurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 9 January 2019, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of December 2018 market data. That information was published on 9 January 2019 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 31 December 2018 until 30 March 2019. 2. For each relevant currency, the technical information used to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market, the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 31 December 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p.1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,333 % 1,961 %  0,343 % 0,438 %  0,178 % 0,083 % 2  0,275 % 1,910 %  0,285 % 1,030 %  0,043 % 0,277 % 3  0,177 % 1,841 %  0,187 % 1,591 % 0,106 % 0,545 % 4  0,046 % 1,769 %  0,056 % 1,994 % 0,257 % 0,857 % 5 0,099 % 1,708 % 0,088 % 2,235 % 0,404 % 1,136 % 6 0,238 % 1,664 % 0,228 % 2,422 % 0,564 % 1,383 % 7 0,372 % 1,636 % 0,362 % 2,649 % 0,707 % 1,609 % 8 0,499 % 1,630 % 0,489 % 2,820 % 0,833 % 1,819 % 9 0,618 % 1,637 % 0,608 % 2,964 % 0,946 % 2,013 % 10 0,726 % 1,652 % 0,716 % 3,125 % 1,042 % 2,176 % 11 0,822 % 1,674 % 0,812 % 3,262 % 1,184 % 2,312 % 12 0,909 % 1,697 % 0,899 % 3,373 % 1,350 % 2,428 % 13 0,987 % 1,719 % 0,977 % 3,464 % 1,517 % 2,528 % 14 1,054 % 1,743 % 1,043 % 3,540 % 1,675 % 2,615 % 15 1,105 % 1,774 % 1,095 % 3,605 % 1,820 % 2,692 % 16 1,143 % 1,814 % 1,133 % 3,661 % 1,951 % 2,760 % 17 1,173 % 1,860 % 1,163 % 3,710 % 2,070 % 2,822 % 18 1,202 % 1,911 % 1,192 % 3,753 % 2,177 % 2,878 % 19 1,235 % 1,964 % 1,225 % 3,791 % 2,273 % 2,929 % 20 1,275 % 2,018 % 1,264 % 3,825 % 2,361 % 2,975 % 21 1,322 % 2,072 % 1,312 % 3,855 % 2,440 % 3,018 % 22 1,376 % 2,126 % 1,366 % 3,883 % 2,513 % 3,057 % 23 1,434 % 2,179 % 1,424 % 3,907 % 2,579 % 3,093 % 24 1,494 % 2,230 % 1,485 % 3,930 % 2,640 % 3,127 % 25 1,555 % 2,281 % 1,546 % 3,950 % 2,696 % 3,159 % 26 1,617 % 2,329 % 1,608 % 3,968 % 2,747 % 3,188 % 27 1,678 % 2,376 % 1,669 % 3,986 % 2,795 % 3,216 % 28 1,738 % 2,422 % 1,729 % 4,001 % 2,840 % 3,242 % 29 1,797 % 2,466 % 1,788 % 4,016 % 2,881 % 3,266 % 30 1,854 % 2,508 % 1,846 % 4,029 % 2,920 % 3,289 % 31 1,910 % 2,548 % 1,902 % 4,041 % 2,956 % 3,311 % 32 1,964 % 2,587 % 1,956 % 4,053 % 2,990 % 3,331 % 33 2,016 % 2,624 % 2,008 % 4,063 % 3,022 % 3,351 % 34 2,066 % 2,660 % 2,059 % 4,073 % 3,052 % 3,369 % 35 2,115 % 2,695 % 2,108 % 4,083 % 3,081 % 3,387 % 36 2,162 % 2,728 % 2,154 % 4,091 % 3,108 % 3,404 % 37 2,207 % 2,759 % 2,200 % 4,100 % 3,133 % 3,419 % 38 2,250 % 2,790 % 2,243 % 4,107 % 3,157 % 3,435 % 39 2,292 % 2,819 % 2,285 % 4,114 % 3,180 % 3,449 % 40 2,332 % 2,847 % 2,325 % 4,121 % 3,201 % 3,463 % 41 2,370 % 2,874 % 2,364 % 4,128 % 3,222 % 3,476 % 42 2,407 % 2,900 % 2,401 % 4,134 % 3,242 % 3,489 % 43 2,443 % 2,925 % 2,437 % 4,139 % 3,260 % 3,501 % 44 2,477 % 2,949 % 2,472 % 4,145 % 3,278 % 3,513 % 45 2,510 % 2,972 % 2,505 % 4,150 % 3,295 % 3,524 % 46 2,542 % 2,994 % 2,537 % 4,155 % 3,312 % 3,535 % 47 2,573 % 3,016 % 2,567 % 4,160 % 3,327 % 3,545 % 48 2,602 % 3,036 % 2,597 % 4,164 % 3,342 % 3,555 % 49 2,631 % 3,056 % 2,626 % 4,168 % 3,357 % 3,565 % 50 2,658 % 3,075 % 2,653 % 4,172 % 3,371 % 3,574 % 51 2,685 % 3,094 % 2,680 % 4,176 % 3,384 % 3,583 % 52 2,710 % 3,111 % 2,705 % 4,180 % 3,397 % 3,591 % 53 2,735 % 3,129 % 2,730 % 4,183 % 3,409 % 3,600 % 54 2,759 % 3,145 % 2,754 % 4,187 % 3,421 % 3,608 % 55 2,782 % 3,161 % 2,777 % 4,190 % 3,432 % 3,616 % 56 2,804 % 3,177 % 2,799 % 4,193 % 3,443 % 3,623 % 57 2,825 % 3,192 % 2,821 % 4,196 % 3,454 % 3,630 % 58 2,846 % 3,206 % 2,841 % 4,199 % 3,464 % 3,637 % 59 2,866 % 3,220 % 2,862 % 4,202 % 3,474 % 3,644 % 60 2,885 % 3,234 % 2,881 % 4,204 % 3,484 % 3,651 % 61 2,904 % 3,247 % 2,900 % 4,207 % 3,493 % 3,657 % 62 2,923 % 3,260 % 2,918 % 4,209 % 3,502 % 3,663 % 63 2,940 % 3,272 % 2,936 % 4,212 % 3,510 % 3,669 % 64 2,957 % 3,284 % 2,953 % 4,214 % 3,519 % 3,675 % 65 2,974 % 3,296 % 2,970 % 4,216 % 3,527 % 3,681 % 66 2,990 % 3,307 % 2,986 % 4,218 % 3,535 % 3,686 % 67 3,006 % 3,318 % 3,002 % 4,220 % 3,543 % 3,691 % 68 3,021 % 3,329 % 3,017 % 4,222 % 3,550 % 3,697 % 69 3,036 % 3,339 % 3,032 % 4,224 % 3,557 % 3,702 % 70 3,050 % 3,349 % 3,046 % 4,226 % 3,564 % 3,707 % 71 3,064 % 3,359 % 3,061 % 4,228 % 3,571 % 3,711 % 72 3,078 % 3,368 % 3,074 % 4,230 % 3,578 % 3,716 % 73 3,091 % 3,378 % 3,087 % 4,231 % 3,584 % 3,720 % 74 3,104 % 3,387 % 3,100 % 4,233 % 3,590 % 3,725 % 75 3,116 % 3,396 % 3,113 % 4,235 % 3,597 % 3,729 % 76 3,129 % 3,404 % 3,125 % 4,236 % 3,603 % 3,733 % 77 3,140 % 3,412 % 3,137 % 4,238 % 3,608 % 3,737 % 78 3,152 % 3,421 % 3,149 % 4,239 % 3,614 % 3,741 % 79 3,163 % 3,429 % 3,160 % 4,241 % 3,619 % 3,745 % 80 3,174 % 3,436 % 3,171 % 4,242 % 3,625 % 3,749 % 81 3,185 % 3,444 % 3,182 % 4,243 % 3,630 % 3,753 % 82 3,196 % 3,451 % 3,193 % 4,245 % 3,635 % 3,756 % 83 3,206 % 3,458 % 3,203 % 4,246 % 3,640 % 3,760 % 84 3,216 % 3,465 % 3,213 % 4,247 % 3,645 % 3,763 % 85 3,226 % 3,472 % 3,223 % 4,249 % 3,650 % 3,767 % 86 3,235 % 3,479 % 3,232 % 4,250 % 3,654 % 3,770 % 87 3,245 % 3,485 % 3,242 % 4,251 % 3,659 % 3,773 % 88 3,254 % 3,492 % 3,251 % 4,252 % 3,663 % 3,776 % 89 3,263 % 3,498 % 3,260 % 4,253 % 3,668 % 3,779 % 90 3,271 % 3,504 % 3,268 % 4,254 % 3,672 % 3,782 % 91 3,280 % 3,510 % 3,277 % 4,255 % 3,676 % 3,785 % 92 3,288 % 3,516 % 3,285 % 4,256 % 3,680 % 3,788 % 93 3,296 % 3,522 % 3,294 % 4,257 % 3,684 % 3,791 % 94 3,304 % 3,527 % 3,302 % 4,258 % 3,688 % 3,793 % 95 3,312 % 3,533 % 3,309 % 4,259 % 3,692 % 3,796 % 96 3,320 % 3,538 % 3,317 % 4,260 % 3,696 % 3,799 % 97 3,327 % 3,543 % 3,325 % 4,261 % 3,699 % 3,801 % 98 3,335 % 3,549 % 3,332 % 4,262 % 3,703 % 3,804 % 99 3,342 % 3,554 % 3,339 % 4,263 % 3,706 % 3,806 % 100 3,349 % 3,559 % 3,346 % 4,264 % 3,710 % 3,809 % 101 3,356 % 3,563 % 3,353 % 4,265 % 3,713 % 3,811 % 102 3,363 % 3,568 % 3,360 % 4,266 % 3,716 % 3,814 % 103 3,369 % 3,573 % 3,367 % 4,267 % 3,720 % 3,816 % 104 3,376 % 3,577 % 3,373 % 4,267 % 3,723 % 3,818 % 105 3,382 % 3,582 % 3,380 % 4,268 % 3,726 % 3,820 % 106 3,388 % 3,586 % 3,386 % 4,269 % 3,729 % 3,822 % 107 3,395 % 3,591 % 3,392 % 4,270 % 3,732 % 3,825 % 108 3,401 % 3,595 % 3,398 % 4,270 % 3,735 % 3,827 % 109 3,407 % 3,599 % 3,404 % 4,271 % 3,738 % 3,829 % 110 3,412 % 3,603 % 3,410 % 4,272 % 3,741 % 3,831 % 111 3,418 % 3,607 % 3,416 % 4,273 % 3,743 % 3,833 % 112 3,424 % 3,611 % 3,421 % 4,273 % 3,746 % 3,835 % 113 3,429 % 3,615 % 3,427 % 4,274 % 3,749 % 3,836 % 114 3,435 % 3,619 % 3,432 % 4,275 % 3,751 % 3,838 % 115 3,440 % 3,623 % 3,438 % 4,275 % 3,754 % 3,840 % 116 3,445 % 3,626 % 3,443 % 4,276 % 3,757 % 3,842 % 117 3,450 % 3,630 % 3,448 % 4,277 % 3,759 % 3,844 % 118 3,456 % 3,633 % 3,453 % 4,277 % 3,762 % 3,846 % 119 3,461 % 3,637 % 3,458 % 4,278 % 3,764 % 3,847 % 120 3,465 % 3,640 % 3,463 % 4,278 % 3,766 % 3,849 % 121 3,470 % 3,644 % 3,468 % 4,279 % 3,769 % 3,851 % 122 3,475 % 3,647 % 3,473 % 4,280 % 3,771 % 3,852 % 123 3,480 % 3,650 % 3,478 % 4,280 % 3,773 % 3,854 % 124 3,484 % 3,654 % 3,482 % 4,281 % 3,776 % 3,855 % 125 3,489 % 3,657 % 3,487 % 4,281 % 3,778 % 3,857 % 126 3,493 % 3,660 % 3,491 % 4,282 % 3,780 % 3,858 % 127 3,498 % 3,663 % 3,495 % 4,282 % 3,782 % 3,860 % 128 3,502 % 3,666 % 3,500 % 4,283 % 3,784 % 3,861 % 129 3,506 % 3,669 % 3,504 % 4,283 % 3,786 % 3,863 % 130 3,510 % 3,672 % 3,508 % 4,284 % 3,788 % 3,864 % 131 3,514 % 3,675 % 3,512 % 4,284 % 3,790 % 3,866 % 132 3,518 % 3,678 % 3,516 % 4,285 % 3,792 % 3,867 % 133 3,522 % 3,680 % 3,520 % 4,285 % 3,794 % 3,869 % 134 3,526 % 3,683 % 3,524 % 4,286 % 3,796 % 3,870 % 135 3,530 % 3,686 % 3,528 % 4,286 % 3,798 % 3,871 % 136 3,534 % 3,688 % 3,532 % 4,287 % 3,800 % 3,873 % 137 3,538 % 3,691 % 3,536 % 4,287 % 3,802 % 3,874 % 138 3,541 % 3,694 % 3,540 % 4,288 % 3,803 % 3,875 % 139 3,545 % 3,696 % 3,543 % 4,288 % 3,805 % 3,876 % 140 3,549 % 3,699 % 3,547 % 4,289 % 3,807 % 3,878 % 141 3,552 % 3,701 % 3,550 % 4,289 % 3,809 % 3,879 % 142 3,556 % 3,704 % 3,554 % 4,290 % 3,810 % 3,880 % 143 3,559 % 3,706 % 3,557 % 4,290 % 3,812 % 3,881 % 144 3,563 % 3,709 % 3,561 % 4,290 % 3,814 % 3,882 % 145 3,566 % 3,711 % 3,564 % 4,291 % 3,815 % 3,884 % 146 3,569 % 3,713 % 3,567 % 4,291 % 3,817 % 3,885 % 147 3,573 % 3,715 % 3,571 % 4,292 % 3,818 % 3,886 % 148 3,576 % 3,718 % 3,574 % 4,292 % 3,820 % 3,887 % 149 3,579 % 3,720 % 3,577 % 4,292 % 3,822 % 3,888 % 150 3,582 % 3,722 % 3,580 % 4,293 % 3,823 % 3,889 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,383 % 0,981 % 3,384 % 0,936 % 4,912 % 1,247 % 2  0,325 % 1,062 % 3,716 % 1,325 % 5,030 % 1,436 % 3  0,227 % 1,124 % 3,944 % 1,668 % 5,185 % 1,538 % 4  0,096 % 1,170 % 4,118 % 1,898 % 5,271 % 1,627 % 5 0,048 % 1,204 % 4,245 % 2,127 % 5,313 % 1,706 % 6 0,188 % 1,236 % 4,349 % 2,315 % 5,333 % 1,781 % 7 0,322 % 1,262 % 4,448 % 2,477 % 5,340 % 1,852 % 8 0,449 % 1,288 % 4,550 % 2,604 % 5,337 % 1,917 % 9 0,567 % 1,315 % 4,661 % 2,724 % 5,324 % 1,976 % 10 0,675 % 1,342 % 4,793 % 2,770 % 5,304 % 2,026 % 11 0,771 % 1,366 % 4,899 % 2,802 % 5,280 % 2,080 % 12 0,858 % 1,386 % 4,973 % 2,836 % 5,253 % 2,137 % 13 0,936 % 1,403 % 5,024 % 2,871 % 5,224 % 2,196 % 14 1,002 % 1,417 % 5,058 % 2,905 % 5,195 % 2,254 % 15 1,054 % 1,429 % 5,078 % 2,939 % 5,165 % 2,312 % 16 1,091 % 1,439 % 5,088 % 2,973 % 5,135 % 2,368 % 17 1,121 % 1,447 % 5,091 % 3,005 % 5,106 % 2,422 % 18 1,150 % 1,454 % 5,087 % 3,037 % 5,077 % 2,475 % 19 1,183 % 1,460 % 5,079 % 3,067 % 5,049 % 2,525 % 20 1,223 % 1,463 % 5,067 % 3,096 % 5,021 % 2,573 % 21 1,271 % 1,465 % 5,053 % 3,124 % 4,994 % 2,620 % 22 1,326 % 1,466 % 5,037 % 3,151 % 4,968 % 2,664 % 23 1,385 % 1,466 % 5,020 % 3,177 % 4,943 % 2,706 % 24 1,446 % 1,466 % 5,001 % 3,202 % 4,919 % 2,747 % 25 1,508 % 1,464 % 4,982 % 3,226 % 4,896 % 2,785 % 26 1,571 % 1,463 % 4,963 % 3,249 % 4,873 % 2,822 % 27 1,633 % 1,461 % 4,943 % 3,271 % 4,851 % 2,857 % 28 1,694 % 1,458 % 4,924 % 3,292 % 4,830 % 2,891 % 29 1,754 % 1,456 % 4,904 % 3,312 % 4,810 % 2,923 % 30 1,813 % 1,453 % 4,885 % 3,331 % 4,791 % 2,953 % 31 1,870 % 1,450 % 4,866 % 3,350 % 4,772 % 2,983 % 32 1,925 % 1,447 % 4,848 % 3,367 % 4,754 % 3,011 % 33 1,978 % 1,444 % 4,830 % 3,384 % 4,737 % 3,038 % 34 2,029 % 1,441 % 4,812 % 3,400 % 4,720 % 3,063 % 35 2,079 % 1,440 % 4,795 % 3,416 % 4,704 % 3,088 % 36 2,126 % 1,438 % 4,778 % 3,431 % 4,689 % 3,111 % 37 2,172 % 1,436 % 4,762 % 3,446 % 4,674 % 3,134 % 38 2,216 % 1,433 % 4,747 % 3,459 % 4,660 % 3,155 % 39 2,259 % 1,427 % 4,732 % 3,473 % 4,646 % 3,176 % 40 2,300 % 1,419 % 4,717 % 3,485 % 4,633 % 3,196 % 41 2,339 % 1,408 % 4,703 % 3,498 % 4,620 % 3,215 % 42 2,377 % 1,396 % 4,689 % 3,510 % 4,608 % 3,233 % 43 2,413 % 1,384 % 4,676 % 3,521 % 4,597 % 3,251 % 44 2,448 % 1,373 % 4,663 % 3,532 % 4,585 % 3,268 % 45 2,482 % 1,365 % 4,650 % 3,542 % 4,574 % 3,284 % 46 2,514 % 1,360 % 4,638 % 3,553 % 4,564 % 3,300 % 47 2,546 % 1,359 % 4,627 % 3,563 % 4,554 % 3,315 % 48 2,576 % 1,362 % 4,616 % 3,572 % 4,544 % 3,329 % 49 2,605 % 1,370 % 4,605 % 3,581 % 4,534 % 3,343 % 50 2,632 % 1,382 % 4,594 % 3,590 % 4,525 % 3,357 % 51 2,659 % 1,398 % 4,584 % 3,598 % 4,516 % 3,370 % 52 2,685 % 1,419 % 4,574 % 3,607 % 4,508 % 3,383 % 53 2,710 % 1,443 % 4,565 % 3,615 % 4,499 % 3,395 % 54 2,735 % 1,469 % 4,556 % 3,622 % 4,492 % 3,406 % 55 2,758 % 1,497 % 4,547 % 3,630 % 4,484 % 3,418 % 56 2,781 % 1,526 % 4,538 % 3,637 % 4,476 % 3,429 % 57 2,803 % 1,557 % 4,530 % 3,644 % 4,469 % 3,439 % 58 2,824 % 1,587 % 4,522 % 3,651 % 4,462 % 3,450 % 59 2,844 % 1,619 % 4,514 % 3,657 % 4,455 % 3,460 % 60 2,864 % 1,650 % 4,507 % 3,664 % 4,449 % 3,469 % 61 2,883 % 1,682 % 4,499 % 3,670 % 4,442 % 3,479 % 62 2,902 % 1,713 % 4,492 % 3,676 % 4,436 % 3,488 % 63 2,920 % 1,744 % 4,485 % 3,682 % 4,430 % 3,496 % 64 2,937 % 1,775 % 4,478 % 3,687 % 4,424 % 3,505 % 65 2,954 % 1,805 % 4,472 % 3,693 % 4,419 % 3,513 % 66 2,971 % 1,836 % 4,466 % 3,698 % 4,413 % 3,521 % 67 2,986 % 1,865 % 4,460 % 3,703 % 4,408 % 3,529 % 68 3,002 % 1,894 % 4,454 % 3,708 % 4,403 % 3,537 % 69 3,017 % 1,923 % 4,448 % 3,713 % 4,398 % 3,544 % 70 3,032 % 1,951 % 4,442 % 3,718 % 4,393 % 3,551 % 71 3,046 % 1,978 % 4,437 % 3,722 % 4,388 % 3,558 % 72 3,060 % 2,005 % 4,431 % 3,727 % 4,383 % 3,565 % 73 3,073 % 2,032 % 4,426 % 3,731 % 4,379 % 3,571 % 74 3,086 % 2,058 % 4,421 % 3,736 % 4,374 % 3,578 % 75 3,099 % 2,083 % 4,416 % 3,740 % 4,370 % 3,584 % 76 3,112 % 2,108 % 4,411 % 3,744 % 4,366 % 3,590 % 77 3,124 % 2,132 % 4,407 % 3,748 % 4,362 % 3,596 % 78 3,135 % 2,156 % 4,402 % 3,752 % 4,358 % 3,602 % 79 3,147 % 2,179 % 4,398 % 3,755 % 4,354 % 3,607 % 80 3,158 % 2,202 % 4,393 % 3,759 % 4,350 % 3,613 % 81 3,169 % 2,224 % 4,389 % 3,762 % 4,346 % 3,618 % 82 3,180 % 2,246 % 4,385 % 3,766 % 4,343 % 3,624 % 83 3,190 % 2,267 % 4,381 % 3,769 % 4,339 % 3,629 % 84 3,200 % 2,288 % 4,377 % 3,773 % 4,336 % 3,634 % 85 3,210 % 2,308 % 4,373 % 3,776 % 4,332 % 3,639 % 86 3,220 % 2,328 % 4,369 % 3,779 % 4,329 % 3,643 % 87 3,230 % 2,347 % 4,366 % 3,782 % 4,326 % 3,648 % 88 3,239 % 2,366 % 4,362 % 3,785 % 4,323 % 3,653 % 89 3,248 % 2,385 % 4,359 % 3,788 % 4,320 % 3,657 % 90 3,257 % 2,403 % 4,355 % 3,791 % 4,317 % 3,661 % 91 3,266 % 2,421 % 4,352 % 3,794 % 4,314 % 3,666 % 92 3,274 % 2,438 % 4,349 % 3,797 % 4,311 % 3,670 % 93 3,282 % 2,456 % 4,345 % 3,799 % 4,308 % 3,674 % 94 3,290 % 2,472 % 4,342 % 3,802 % 4,305 % 3,678 % 95 3,298 % 2,489 % 4,339 % 3,805 % 4,303 % 3,682 % 96 3,306 % 2,505 % 4,336 % 3,807 % 4,300 % 3,686 % 97 3,314 % 2,521 % 4,333 % 3,810 % 4,298 % 3,689 % 98 3,321 % 2,536 % 4,330 % 3,812 % 4,295 % 3,693 % 99 3,329 % 2,551 % 4,327 % 3,815 % 4,293 % 3,697 % 100 3,336 % 2,566 % 4,325 % 3,817 % 4,290 % 3,700 % 101 3,343 % 2,581 % 4,322 % 3,819 % 4,288 % 3,704 % 102 3,350 % 2,595 % 4,319 % 3,821 % 4,285 % 3,707 % 103 3,357 % 2,609 % 4,317 % 3,824 % 4,283 % 3,710 % 104 3,363 % 2,623 % 4,314 % 3,826 % 4,281 % 3,714 % 105 3,370 % 2,636 % 4,312 % 3,828 % 4,279 % 3,717 % 106 3,376 % 2,649 % 4,309 % 3,830 % 4,277 % 3,720 % 107 3,382 % 2,662 % 4,307 % 3,832 % 4,274 % 3,723 % 108 3,389 % 2,675 % 4,304 % 3,834 % 4,272 % 3,726 % 109 3,395 % 2,688 % 4,302 % 3,836 % 4,270 % 3,729 % 110 3,401 % 2,700 % 4,300 % 3,838 % 4,268 % 3,732 % 111 3,406 % 2,712 % 4,297 % 3,840 % 4,266 % 3,735 % 112 3,412 % 2,724 % 4,295 % 3,842 % 4,264 % 3,737 % 113 3,418 % 2,736 % 4,293 % 3,844 % 4,262 % 3,740 % 114 3,423 % 2,747 % 4,291 % 3,845 % 4,261 % 3,743 % 115 3,429 % 2,758 % 4,289 % 3,847 % 4,259 % 3,746 % 116 3,434 % 2,769 % 4,287 % 3,849 % 4,257 % 3,748 % 117 3,439 % 2,780 % 4,285 % 3,851 % 4,255 % 3,751 % 118 3,445 % 2,791 % 4,283 % 3,852 % 4,253 % 3,753 % 119 3,450 % 2,801 % 4,281 % 3,854 % 4,252 % 3,756 % 120 3,455 % 2,812 % 4,279 % 3,856 % 4,250 % 3,758 % 121 3,459 % 2,822 % 4,277 % 3,857 % 4,248 % 3,761 % 122 3,464 % 2,832 % 4,275 % 3,859 % 4,247 % 3,763 % 123 3,469 % 2,842 % 4,273 % 3,860 % 4,245 % 3,765 % 124 3,474 % 2,851 % 4,271 % 3,862 % 4,244 % 3,768 % 125 3,478 % 2,861 % 4,270 % 3,863 % 4,242 % 3,770 % 126 3,483 % 2,870 % 4,268 % 3,865 % 4,241 % 3,772 % 127 3,487 % 2,880 % 4,266 % 3,866 % 4,239 % 3,774 % 128 3,492 % 2,889 % 4,265 % 3,868 % 4,238 % 3,777 % 129 3,496 % 2,898 % 4,263 % 3,869 % 4,236 % 3,779 % 130 3,500 % 2,906 % 4,261 % 3,871 % 4,235 % 3,781 % 131 3,504 % 2,915 % 4,260 % 3,872 % 4,233 % 3,783 % 132 3,509 % 2,924 % 4,258 % 3,873 % 4,232 % 3,785 % 133 3,513 % 2,932 % 4,256 % 3,875 % 4,230 % 3,787 % 134 3,517 % 2,940 % 4,255 % 3,876 % 4,229 % 3,789 % 135 3,521 % 2,949 % 4,253 % 3,877 % 4,228 % 3,791 % 136 3,524 % 2,957 % 4,252 % 3,879 % 4,227 % 3,793 % 137 3,528 % 2,965 % 4,250 % 3,880 % 4,225 % 3,794 % 138 3,532 % 2,972 % 4,249 % 3,881 % 4,224 % 3,796 % 139 3,536 % 2,980 % 4,248 % 3,882 % 4,223 % 3,798 % 140 3,539 % 2,988 % 4,246 % 3,883 % 4,221 % 3,800 % 141 3,543 % 2,995 % 4,245 % 3,885 % 4,220 % 3,802 % 142 3,547 % 3,003 % 4,243 % 3,886 % 4,219 % 3,803 % 143 3,550 % 3,010 % 4,242 % 3,887 % 4,218 % 3,805 % 144 3,554 % 3,017 % 4,241 % 3,888 % 4,217 % 3,807 % 145 3,557 % 3,024 % 4,239 % 3,889 % 4,216 % 3,809 % 146 3,560 % 3,031 % 4,238 % 3,890 % 4,214 % 3,810 % 147 3,564 % 3,038 % 4,237 % 3,891 % 4,213 % 3,812 % 148 3,567 % 3,045 % 4,235 % 3,892 % 4,212 % 3,813 % 149 3,570 % 3,052 % 4,234 % 3,893 % 4,211 % 3,815 % 150 3,573 % 3,058 % 4,233 % 3,895 % 4,210 % 3,817 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,745 % 1,830 % 1,612 % 2,082 % 2,899 % 4,514 % 2  0,670 % 1,787 % 1,693 % 2,066 % 3,083 % 4,945 % 3  0,573 % 1,784 % 1,795 % 2,069 % 3,259 % 5,231 % 4  0,466 % 1,843 % 1,873 % 2,083 % 3,402 % 5,530 % 5  0,354 % 1,929 % 1,919 % 2,110 % 3,501 % 5,772 % 6  0,237 % 2,017 % 1,984 % 2,145 % 3,591 % 5,996 % 7  0,051 % 2,099 % 2,057 % 2,186 % 3,678 % 6,231 % 8  0,008 % 2,169 % 2,123 % 2,228 % 3,762 % 6,417 % 9 0,119 % 2,234 % 2,182 % 2,267 % 3,839 % 6,537 % 10 0,216 % 2,294 % 2,235 % 2,313 % 3,905 % 6,659 % 11 0,351 % 2,349 % 2,282 % 2,352 % 3,959 % 6,745 % 12 0,376 % 2,396 % 2,323 % 2,386 % 4,004 % 6,793 % 13 0,494 % 2,436 % 2,359 % 2,418 % 4,041 % 6,813 % 14 0,490 % 2,469 % 2,394 % 2,448 % 4,072 % 6,812 % 15 0,529 % 2,495 % 2,430 % 2,475 % 4,099 % 6,795 % 16 0,580 % 2,515 % 2,468 % 2,497 % 4,122 % 6,767 % 17 0,622 % 2,530 % 2,508 % 2,515 % 4,142 % 6,731 % 18 0,654 % 2,543 % 2,548 % 2,529 % 4,159 % 6,688 % 19 0,677 % 2,555 % 2,589 % 2,537 % 4,174 % 6,641 % 20 0,691 % 2,567 % 2,629 % 2,540 % 4,188 % 6,591 % 21 0,696 % 2,578 % 2,669 % 2,538 % 4,200 % 6,540 % 22 0,697 % 2,586 % 2,707 % 2,534 % 4,210 % 6,488 % 23 0,700 % 2,590 % 2,745 % 2,528 % 4,220 % 6,435 % 24 0,707 % 2,588 % 2,781 % 2,523 % 4,228 % 6,382 % 25 0,721 % 2,578 % 2,816 % 2,518 % 4,236 % 6,330 % 26 0,744 % 2,560 % 2,850 % 2,516 % 4,243 % 6,279 % 27 0,773 % 2,539 % 2,883 % 2,517 % 4,249 % 6,229 % 28 0,807 % 2,519 % 2,914 % 2,521 % 4,255 % 6,181 % 29 0,845 % 2,503 % 2,945 % 2,528 % 4,261 % 6,133 % 30 0,885 % 2,494 % 2,974 % 2,539 % 4,265 % 6,087 % 31 0,926 % 2,492 % 3,002 % 2,553 % 4,270 % 6,043 % 32 0,969 % 2,497 % 3,028 % 2,571 % 4,274 % 6,000 % 33 1,011 % 2,507 % 3,054 % 2,590 % 4,277 % 5,958 % 34 1,054 % 2,521 % 3,079 % 2,612 % 4,281 % 5,918 % 35 1,096 % 2,538 % 3,103 % 2,634 % 4,284 % 5,880 % 36 1,137 % 2,557 % 3,125 % 2,657 % 4,287 % 5,843 % 37 1,178 % 2,578 % 3,147 % 2,681 % 4,290 % 5,807 % 38 1,218 % 2,600 % 3,168 % 2,705 % 4,292 % 5,773 % 39 1,257 % 2,623 % 3,188 % 2,729 % 4,295 % 5,740 % 40 1,295 % 2,647 % 3,208 % 2,753 % 4,297 % 5,708 % 41 1,332 % 2,670 % 3,226 % 2,777 % 4,299 % 5,677 % 42 1,367 % 2,694 % 3,244 % 2,800 % 4,301 % 5,648 % 43 1,402 % 2,718 % 3,262 % 2,823 % 4,302 % 5,620 % 44 1,436 % 2,741 % 3,278 % 2,846 % 4,304 % 5,592 % 45 1,468 % 2,765 % 3,294 % 2,868 % 4,306 % 5,566 % 46 1,500 % 2,788 % 3,310 % 2,890 % 4,307 % 5,541 % 47 1,530 % 2,810 % 3,324 % 2,911 % 4,309 % 5,516 % 48 1,560 % 2,832 % 3,339 % 2,932 % 4,310 % 5,493 % 49 1,588 % 2,854 % 3,353 % 2,952 % 4,311 % 5,470 % 50 1,616 % 2,875 % 3,366 % 2,972 % 4,312 % 5,449 % 51 1,642 % 2,896 % 3,379 % 2,991 % 4,313 % 5,428 % 52 1,668 % 2,916 % 3,391 % 3,009 % 4,314 % 5,407 % 53 1,693 % 2,935 % 3,403 % 3,027 % 4,315 % 5,388 % 54 1,717 % 2,954 % 3,415 % 3,045 % 4,316 % 5,369 % 55 1,741 % 2,973 % 3,426 % 3,062 % 4,317 % 5,351 % 56 1,763 % 2,991 % 3,437 % 3,079 % 4,318 % 5,333 % 57 1,785 % 3,008 % 3,447 % 3,095 % 4,319 % 5,316 % 58 1,806 % 3,025 % 3,457 % 3,110 % 4,319 % 5,300 % 59 1,827 % 3,042 % 3,467 % 3,126 % 4,320 % 5,284 % 60 1,847 % 3,058 % 3,477 % 3,140 % 4,321 % 5,268 % 61 1,866 % 3,074 % 3,486 % 3,155 % 4,321 % 5,253 % 62 1,885 % 3,089 % 3,495 % 3,169 % 4,322 % 5,239 % 63 1,903 % 3,104 % 3,503 % 3,182 % 4,323 % 5,225 % 64 1,921 % 3,118 % 3,512 % 3,195 % 4,323 % 5,211 % 65 1,938 % 3,132 % 3,520 % 3,208 % 4,324 % 5,198 % 66 1,954 % 3,145 % 3,528 % 3,221 % 4,324 % 5,185 % 67 1,971 % 3,159 % 3,536 % 3,233 % 4,325 % 5,173 % 68 1,986 % 3,171 % 3,543 % 3,244 % 4,325 % 5,161 % 69 2,002 % 3,184 % 3,550 % 3,256 % 4,326 % 5,149 % 70 2,016 % 3,196 % 3,557 % 3,267 % 4,326 % 5,137 % 71 2,031 % 3,208 % 3,564 % 3,278 % 4,327 % 5,126 % 72 2,045 % 3,219 % 3,571 % 3,288 % 4,327 % 5,116 % 73 2,058 % 3,231 % 3,577 % 3,299 % 4,327 % 5,105 % 74 2,072 % 3,242 % 3,584 % 3,309 % 4,328 % 5,095 % 75 2,085 % 3,252 % 3,590 % 3,319 % 4,328 % 5,085 % 76 2,097 % 3,263 % 3,596 % 3,328 % 4,328 % 5,075 % 77 2,110 % 3,273 % 3,602 % 3,337 % 4,329 % 5,066 % 78 2,122 % 3,283 % 3,608 % 3,346 % 4,329 % 5,057 % 79 2,133 % 3,292 % 3,613 % 3,355 % 4,329 % 5,048 % 80 2,145 % 3,302 % 3,619 % 3,364 % 4,330 % 5,039 % 81 2,156 % 3,311 % 3,624 % 3,372 % 4,330 % 5,030 % 82 2,167 % 3,320 % 3,629 % 3,380 % 4,330 % 5,022 % 83 2,177 % 3,329 % 3,634 % 3,388 % 4,331 % 5,014 % 84 2,187 % 3,337 % 3,639 % 3,396 % 4,331 % 5,006 % 85 2,198 % 3,345 % 3,644 % 3,404 % 4,331 % 4,998 % 86 2,207 % 3,354 % 3,649 % 3,411 % 4,331 % 4,991 % 87 2,217 % 3,362 % 3,653 % 3,419 % 4,332 % 4,983 % 88 2,226 % 3,369 % 3,658 % 3,426 % 4,332 % 4,976 % 89 2,236 % 3,377 % 3,662 % 3,433 % 4,332 % 4,969 % 90 2,245 % 3,384 % 3,666 % 3,440 % 4,332 % 4,962 % 91 2,254 % 3,392 % 3,670 % 3,446 % 4,332 % 4,955 % 92 2,262 % 3,399 % 3,675 % 3,453 % 4,333 % 4,949 % 93 2,271 % 3,406 % 3,679 % 3,459 % 4,333 % 4,942 % 94 2,279 % 3,413 % 3,683 % 3,466 % 4,333 % 4,936 % 95 2,287 % 3,419 % 3,686 % 3,472 % 4,333 % 4,930 % 96 2,295 % 3,426 % 3,690 % 3,478 % 4,333 % 4,924 % 97 2,303 % 3,432 % 3,694 % 3,484 % 4,334 % 4,918 % 98 2,310 % 3,439 % 3,698 % 3,489 % 4,334 % 4,912 % 99 2,318 % 3,445 % 3,701 % 3,495 % 4,334 % 4,906 % 100 2,325 % 3,451 % 3,705 % 3,500 % 4,334 % 4,901 % 101 2,332 % 3,457 % 3,708 % 3,506 % 4,334 % 4,895 % 102 2,339 % 3,462 % 3,711 % 3,511 % 4,335 % 4,890 % 103 2,346 % 3,468 % 3,715 % 3,516 % 4,335 % 4,885 % 104 2,353 % 3,474 % 3,718 % 3,522 % 4,335 % 4,880 % 105 2,359 % 3,479 % 3,721 % 3,527 % 4,335 % 4,875 % 106 2,366 % 3,485 % 3,724 % 3,531 % 4,335 % 4,870 % 107 2,372 % 3,490 % 3,727 % 3,536 % 4,335 % 4,865 % 108 2,378 % 3,495 % 3,730 % 3,541 % 4,335 % 4,860 % 109 2,385 % 3,500 % 3,733 % 3,546 % 4,336 % 4,855 % 110 2,391 % 3,505 % 3,736 % 3,550 % 4,336 % 4,851 % 111 2,397 % 3,510 % 3,739 % 3,555 % 4,336 % 4,846 % 112 2,402 % 3,515 % 3,742 % 3,559 % 4,336 % 4,842 % 113 2,408 % 3,519 % 3,744 % 3,564 % 4,336 % 4,837 % 114 2,414 % 3,524 % 3,747 % 3,568 % 4,336 % 4,833 % 115 2,419 % 3,529 % 3,750 % 3,572 % 4,336 % 4,829 % 116 2,425 % 3,533 % 3,752 % 3,576 % 4,336 % 4,825 % 117 2,430 % 3,538 % 3,755 % 3,580 % 4,337 % 4,821 % 118 2,435 % 3,542 % 3,757 % 3,584 % 4,337 % 4,817 % 119 2,440 % 3,546 % 3,760 % 3,588 % 4,337 % 4,813 % 120 2,445 % 3,550 % 3,762 % 3,592 % 4,337 % 4,809 % 121 2,450 % 3,554 % 3,764 % 3,596 % 4,337 % 4,805 % 122 2,455 % 3,559 % 3,767 % 3,599 % 4,337 % 4,801 % 123 2,460 % 3,563 % 3,769 % 3,603 % 4,337 % 4,798 % 124 2,465 % 3,566 % 3,771 % 3,607 % 4,337 % 4,794 % 125 2,470 % 3,570 % 3,774 % 3,610 % 4,337 % 4,790 % 126 2,474 % 3,574 % 3,776 % 3,614 % 4,338 % 4,787 % 127 2,479 % 3,578 % 3,778 % 3,617 % 4,338 % 4,783 % 128 2,483 % 3,582 % 3,780 % 3,620 % 4,338 % 4,780 % 129 2,487 % 3,585 % 3,782 % 3,624 % 4,338 % 4,777 % 130 2,492 % 3,589 % 3,784 % 3,627 % 4,338 % 4,773 % 131 2,496 % 3,592 % 3,786 % 3,630 % 4,338 % 4,770 % 132 2,500 % 3,596 % 3,788 % 3,633 % 4,338 % 4,767 % 133 2,504 % 3,599 % 3,790 % 3,637 % 4,338 % 4,764 % 134 2,508 % 3,602 % 3,792 % 3,640 % 4,338 % 4,761 % 135 2,512 % 3,606 % 3,794 % 3,643 % 4,338 % 4,758 % 136 2,516 % 3,609 % 3,796 % 3,646 % 4,339 % 4,755 % 137 2,520 % 3,612 % 3,798 % 3,649 % 4,339 % 4,752 % 138 2,524 % 3,615 % 3,800 % 3,651 % 4,339 % 4,749 % 139 2,528 % 3,619 % 3,801 % 3,654 % 4,339 % 4,746 % 140 2,532 % 3,622 % 3,803 % 3,657 % 4,339 % 4,743 % 141 2,535 % 3,625 % 3,805 % 3,660 % 4,339 % 4,740 % 142 2,539 % 3,628 % 3,807 % 3,663 % 4,339 % 4,738 % 143 2,542 % 3,631 % 3,808 % 3,665 % 4,339 % 4,735 % 144 2,546 % 3,633 % 3,810 % 3,668 % 4,339 % 4,732 % 145 2,549 % 3,636 % 3,812 % 3,671 % 4,339 % 4,730 % 146 2,553 % 3,639 % 3,813 % 3,673 % 4,339 % 4,727 % 147 2,556 % 3,642 % 3,815 % 3,676 % 4,339 % 4,724 % 148 2,560 % 3,645 % 3,816 % 3,678 % 4,339 % 4,722 % 149 2,563 % 3,647 % 3,818 % 3,681 % 4,340 % 4,719 % 150 2,566 % 3,650 % 3,820 % 3,683 % 4,340 % 4,717 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 1,812 % 6,698 % 8,796 % 0,451 % 1,826 % 7,068 % 2 1,863 % 6,796 % 8,577 % 0,502 % 1,829 % 7,175 % 3 1,900 % 6,897 % 8,537 % 0,555 % 1,893 % 7,298 % 4 1,941 % 6,986 % 8,570 % 0,610 % 1,978 % 7,429 % 5 1,967 % 7,062 % 8,549 % 0,646 % 2,079 % 7,569 % 6 1,992 % 7,132 % 8,594 % 0,677 % 2,190 % 7,723 % 7 2,020 % 7,183 % 8,678 % 0,700 % 2,294 % 7,872 % 8 2,053 % 7,237 % 8,763 % 0,728 % 2,388 % 8,014 % 9 2,089 % 7,288 % 8,845 % 0,758 % 2,474 % 8,139 % 10 2,129 % 7,334 % 8,925 % 0,790 % 2,556 % 8,250 % 11 2,168 % 7,358 % 9,004 % 0,844 % 2,628 % 8,352 % 12 2,189 % 7,361 % 9,083 % 0,916 % 2,691 % 8,447 % 13 2,185 % 7,349 % 9,164 % 0,998 % 2,748 % 8,536 % 14 2,171 % 7,327 % 9,249 % 1,086 % 2,800 % 8,609 % 15 2,162 % 7,297 % 9,339 % 1,176 % 2,843 % 8,659 % 16 2,168 % 7,262 % 9,435 % 1,266 % 2,880 % 8,680 % 17 2,186 % 7,223 % 9,530 % 1,355 % 2,911 % 8,677 % 18 2,213 % 7,182 % 9,614 % 1,442 % 2,938 % 8,655 % 19 2,245 % 7,139 % 9,681 % 1,527 % 2,964 % 8,619 % 20 2,281 % 7,096 % 9,722 % 1,608 % 2,990 % 8,572 % 21 2,319 % 7,052 % 9,732 % 1,686 % 3,015 % 8,518 % 22 2,359 % 7,008 % 9,715 % 1,761 % 3,040 % 8,457 % 23 2,400 % 6,965 % 9,678 % 1,833 % 3,066 % 8,392 % 24 2,440 % 6,923 % 9,624 % 1,901 % 3,090 % 8,325 % 25 2,481 % 6,881 % 9,557 % 1,967 % 3,115 % 8,257 % 26 2,520 % 6,841 % 9,480 % 2,029 % 3,138 % 8,187 % 27 2,559 % 6,802 % 9,396 % 2,089 % 3,162 % 8,118 % 28 2,598 % 6,764 % 9,308 % 2,145 % 3,184 % 8,050 % 29 2,635 % 6,727 % 9,217 % 2,200 % 3,206 % 7,982 % 30 2,671 % 6,692 % 9,124 % 2,251 % 3,227 % 7,916 % 31 2,705 % 6,657 % 9,030 % 2,301 % 3,247 % 7,852 % 32 2,739 % 6,624 % 8,937 % 2,348 % 3,267 % 7,789 % 33 2,771 % 6,592 % 8,845 % 2,393 % 3,286 % 7,728 % 34 2,803 % 6,562 % 8,755 % 2,436 % 3,304 % 7,669 % 35 2,833 % 6,532 % 8,666 % 2,477 % 3,321 % 7,612 % 36 2,862 % 6,504 % 8,580 % 2,516 % 3,338 % 7,557 % 37 2,890 % 6,476 % 8,496 % 2,554 % 3,355 % 7,504 % 38 2,917 % 6,450 % 8,415 % 2,590 % 3,371 % 7,453 % 39 2,943 % 6,425 % 8,337 % 2,624 % 3,386 % 7,404 % 40 2,968 % 6,400 % 8,261 % 2,657 % 3,400 % 7,356 % 41 2,992 % 6,377 % 8,188 % 2,689 % 3,414 % 7,311 % 42 3,015 % 6,354 % 8,117 % 2,720 % 3,428 % 7,267 % 43 3,037 % 6,333 % 8,049 % 2,749 % 3,441 % 7,225 % 44 3,058 % 6,312 % 7,983 % 2,777 % 3,454 % 7,184 % 45 3,079 % 6,292 % 7,920 % 2,804 % 3,466 % 7,145 % 46 3,099 % 6,272 % 7,860 % 2,829 % 3,478 % 7,107 % 47 3,118 % 6,253 % 7,801 % 2,854 % 3,489 % 7,071 % 48 3,136 % 6,235 % 7,745 % 2,878 % 3,500 % 7,036 % 49 3,154 % 6,218 % 7,691 % 2,901 % 3,510 % 7,002 % 50 3,171 % 6,201 % 7,638 % 2,924 % 3,520 % 6,970 % 51 3,188 % 6,185 % 7,588 % 2,945 % 3,530 % 6,939 % 52 3,204 % 6,170 % 7,539 % 2,966 % 3,540 % 6,909 % 53 3,219 % 6,155 % 7,493 % 2,985 % 3,549 % 6,880 % 54 3,234 % 6,140 % 7,447 % 3,005 % 3,558 % 6,852 % 55 3,249 % 6,126 % 7,404 % 3,023 % 3,567 % 6,824 % 56 3,263 % 6,112 % 7,362 % 3,041 % 3,575 % 6,798 % 57 3,276 % 6,099 % 7,321 % 3,059 % 3,583 % 6,773 % 58 3,289 % 6,086 % 7,282 % 3,075 % 3,591 % 6,749 % 59 3,302 % 6,074 % 7,244 % 3,092 % 3,598 % 6,725 % 60 3,314 % 6,062 % 7,207 % 3,107 % 3,606 % 6,702 % 61 3,326 % 6,051 % 7,171 % 3,123 % 3,613 % 6,680 % 62 3,337 % 6,039 % 7,137 % 3,137 % 3,620 % 6,659 % 63 3,349 % 6,029 % 7,104 % 3,152 % 3,626 % 6,638 % 64 3,359 % 6,018 % 7,071 % 3,165 % 3,633 % 6,618 % 65 3,370 % 6,008 % 7,040 % 3,179 % 3,639 % 6,598 % 66 3,380 % 5,998 % 7,010 % 3,192 % 3,645 % 6,579 % 67 3,390 % 5,988 % 6,980 % 3,205 % 3,651 % 6,561 % 68 3,400 % 5,979 % 6,952 % 3,217 % 3,657 % 6,543 % 69 3,409 % 5,970 % 6,924 % 3,229 % 3,663 % 6,526 % 70 3,418 % 5,961 % 6,897 % 3,241 % 3,668 % 6,509 % 71 3,427 % 5,953 % 6,871 % 3,252 % 3,673 % 6,492 % 72 3,435 % 5,944 % 6,845 % 3,263 % 3,679 % 6,476 % 73 3,444 % 5,936 % 6,820 % 3,274 % 3,684 % 6,461 % 74 3,452 % 5,928 % 6,796 % 3,284 % 3,688 % 6,446 % 75 3,460 % 5,920 % 6,773 % 3,294 % 3,693 % 6,431 % 76 3,468 % 5,913 % 6,750 % 3,304 % 3,698 % 6,417 % 77 3,475 % 5,906 % 6,728 % 3,314 % 3,702 % 6,403 % 78 3,482 % 5,898 % 6,706 % 3,323 % 3,707 % 6,389 % 79 3,490 % 5,892 % 6,685 % 3,332 % 3,711 % 6,376 % 80 3,497 % 5,885 % 6,664 % 3,341 % 3,715 % 6,363 % 81 3,503 % 5,878 % 6,644 % 3,350 % 3,720 % 6,351 % 82 3,510 % 5,872 % 6,625 % 3,358 % 3,724 % 6,339 % 83 3,516 % 5,865 % 6,606 % 3,367 % 3,727 % 6,327 % 84 3,523 % 5,859 % 6,587 % 3,375 % 3,731 % 6,315 % 85 3,529 % 5,853 % 6,569 % 3,383 % 3,735 % 6,304 % 86 3,535 % 5,847 % 6,551 % 3,390 % 3,739 % 6,292 % 87 3,541 % 5,842 % 6,534 % 3,398 % 3,742 % 6,281 % 88 3,547 % 5,836 % 6,517 % 3,405 % 3,746 % 6,271 % 89 3,552 % 5,831 % 6,500 % 3,413 % 3,749 % 6,260 % 90 3,558 % 5,825 % 6,484 % 3,420 % 3,752 % 6,250 % 91 3,563 % 5,820 % 6,468 % 3,426 % 3,756 % 6,240 % 92 3,568 % 5,815 % 6,452 % 3,433 % 3,759 % 6,231 % 93 3,574 % 5,810 % 6,437 % 3,440 % 3,762 % 6,221 % 94 3,579 % 5,805 % 6,422 % 3,446 % 3,765 % 6,212 % 95 3,584 % 5,800 % 6,408 % 3,453 % 3,768 % 6,203 % 96 3,588 % 5,796 % 6,394 % 3,459 % 3,771 % 6,194 % 97 3,593 % 5,791 % 6,380 % 3,465 % 3,774 % 6,185 % 98 3,598 % 5,786 % 6,366 % 3,471 % 3,777 % 6,177 % 99 3,602 % 5,782 % 6,353 % 3,477 % 3,779 % 6,168 % 100 3,607 % 5,778 % 6,340 % 3,482 % 3,782 % 6,160 % 101 3,611 % 5,773 % 6,327 % 3,488 % 3,785 % 6,152 % 102 3,616 % 5,769 % 6,314 % 3,494 % 3,787 % 6,144 % 103 3,620 % 5,765 % 6,302 % 3,499 % 3,790 % 6,136 % 104 3,624 % 5,761 % 6,290 % 3,504 % 3,792 % 6,129 % 105 3,628 % 5,757 % 6,278 % 3,509 % 3,795 % 6,121 % 106 3,632 % 5,753 % 6,266 % 3,514 % 3,797 % 6,114 % 107 3,636 % 5,750 % 6,255 % 3,519 % 3,800 % 6,107 % 108 3,640 % 5,746 % 6,244 % 3,524 % 3,802 % 6,100 % 109 3,643 % 5,742 % 6,233 % 3,529 % 3,804 % 6,093 % 110 3,647 % 5,739 % 6,222 % 3,534 % 3,806 % 6,086 % 111 3,651 % 5,735 % 6,211 % 3,539 % 3,809 % 6,079 % 112 3,654 % 5,732 % 6,201 % 3,543 % 3,811 % 6,073 % 113 3,658 % 5,728 % 6,190 % 3,548 % 3,813 % 6,066 % 114 3,661 % 5,725 % 6,180 % 3,552 % 3,815 % 6,060 % 115 3,665 % 5,722 % 6,170 % 3,556 % 3,817 % 6,054 % 116 3,668 % 5,719 % 6,161 % 3,561 % 3,819 % 6,048 % 117 3,671 % 5,715 % 6,151 % 3,565 % 3,821 % 6,042 % 118 3,674 % 5,712 % 6,142 % 3,569 % 3,823 % 6,036 % 119 3,678 % 5,709 % 6,133 % 3,573 % 3,825 % 6,030 % 120 3,681 % 5,706 % 6,124 % 3,577 % 3,827 % 6,025 % 121 3,684 % 5,703 % 6,115 % 3,581 % 3,829 % 6,019 % 122 3,687 % 5,700 % 6,106 % 3,585 % 3,830 % 6,013 % 123 3,690 % 5,698 % 6,097 % 3,588 % 3,832 % 6,008 % 124 3,693 % 5,695 % 6,089 % 3,592 % 3,834 % 6,003 % 125 3,695 % 5,692 % 6,080 % 3,596 % 3,836 % 5,997 % 126 3,698 % 5,689 % 6,072 % 3,599 % 3,837 % 5,992 % 127 3,701 % 5,687 % 6,064 % 3,603 % 3,839 % 5,987 % 128 3,704 % 5,684 % 6,056 % 3,606 % 3,841 % 5,982 % 129 3,706 % 5,681 % 6,048 % 3,610 % 3,842 % 5,977 % 130 3,709 % 5,679 % 6,041 % 3,613 % 3,844 % 5,972 % 131 3,712 % 5,676 % 6,033 % 3,616 % 3,845 % 5,968 % 132 3,714 % 5,674 % 6,026 % 3,620 % 3,847 % 5,963 % 133 3,717 % 5,671 % 6,018 % 3,623 % 3,848 % 5,958 % 134 3,719 % 5,669 % 6,011 % 3,626 % 3,850 % 5,954 % 135 3,722 % 5,667 % 6,004 % 3,629 % 3,851 % 5,949 % 136 3,724 % 5,664 % 5,997 % 3,632 % 3,853 % 5,945 % 137 3,726 % 5,662 % 5,990 % 3,635 % 3,854 % 5,941 % 138 3,729 % 5,660 % 5,983 % 3,638 % 3,856 % 5,936 % 139 3,731 % 5,658 % 5,976 % 3,641 % 3,857 % 5,932 % 140 3,733 % 5,655 % 5,970 % 3,644 % 3,859 % 5,928 % 141 3,736 % 5,653 % 5,963 % 3,647 % 3,860 % 5,924 % 142 3,738 % 5,651 % 5,957 % 3,650 % 3,861 % 5,920 % 143 3,740 % 5,649 % 5,950 % 3,653 % 3,863 % 5,916 % 144 3,742 % 5,647 % 5,944 % 3,656 % 3,864 % 5,912 % 145 3,744 % 5,645 % 5,938 % 3,658 % 3,865 % 5,908 % 146 3,746 % 5,643 % 5,932 % 3,661 % 3,866 % 5,904 % 147 3,748 % 5,641 % 5,926 % 3,664 % 3,868 % 5,900 % 148 3,750 % 5,639 % 5,920 % 3,666 % 3,869 % 5,897 % 149 3,752 % 5,637 % 5,914 % 3,669 % 3,870 % 5,893 % 150 3,754 % 5,635 % 5,908 % 3,671 % 3,871 % 5,889 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 6,349 % 2,486 % 3,495 % 9,220 % 1,715 % 1,766 % 2 7,061 % 2,524 % 3,500 % 9,346 % 1,704 % 1,708 % 3 7,724 % 2,620 % 3,522 % 9,333 % 1,704 % 1,674 % 4 8,293 % 2,703 % 3,597 % 9,263 % 1,737 % 1,667 % 5 8,607 % 2,780 % 3,635 % 9,193 % 1,791 % 1,662 % 6 8,817 % 2,871 % 3,695 % 9,120 % 1,843 % 1,665 % 7 8,938 % 2,951 % 3,775 % 9,059 % 1,894 % 1,675 % 8 9,028 % 3,007 % 3,864 % 9,011 % 1,947 % 1,692 % 9 9,025 % 3,047 % 3,947 % 8,963 % 2,002 % 1,709 % 10 9,022 % 3,083 % 4,015 % 8,903 % 2,061 % 1,724 % 11 9,001 % 3,119 % 4,066 % 8,824 % 2,123 % 1,735 % 12 8,958 % 3,156 % 4,110 % 8,731 % 2,187 % 1,746 % 13 8,899 % 3,193 % 4,156 % 8,628 % 2,249 % 1,757 % 14 8,829 % 3,229 % 4,206 % 8,520 % 2,303 % 1,762 % 15 8,753 % 3,264 % 4,262 % 8,408 % 2,345 % 1,759 % 16 8,671 % 3,298 % 4,323 % 8,294 % 2,373 % 1,744 % 17 8,587 % 3,331 % 4,386 % 8,181 % 2,392 % 1,726 % 18 8,501 % 3,362 % 4,445 % 8,068 % 2,407 % 1,712 % 19 8,415 % 3,392 % 4,498 % 7,958 % 2,423 % 1,706 % 20 8,329 % 3,421 % 4,543 % 7,849 % 2,442 % 1,712 % 21 8,245 % 3,449 % 4,577 % 7,744 % 2,466 % 1,731 % 22 8,163 % 3,476 % 4,602 % 7,642 % 2,493 % 1,760 % 23 8,082 % 3,501 % 4,620 % 7,543 % 2,523 % 1,796 % 24 8,004 % 3,526 % 4,632 % 7,447 % 2,555 % 1,837 % 25 7,928 % 3,549 % 4,639 % 7,356 % 2,588 % 1,882 % 26 7,855 % 3,571 % 4,643 % 7,267 % 2,621 % 1,928 % 27 7,785 % 3,593 % 4,643 % 7,182 % 2,654 % 1,975 % 28 7,717 % 3,613 % 4,642 % 7,101 % 2,687 % 2,023 % 29 7,651 % 3,633 % 4,638 % 7,023 % 2,719 % 2,071 % 30 7,588 % 3,652 % 4,632 % 6,948 % 2,751 % 2,118 % 31 7,528 % 3,670 % 4,626 % 6,877 % 2,782 % 2,164 % 32 7,470 % 3,687 % 4,618 % 6,808 % 2,813 % 2,210 % 33 7,414 % 3,703 % 4,610 % 6,743 % 2,842 % 2,254 % 34 7,361 % 3,719 % 4,601 % 6,680 % 2,871 % 2,297 % 35 7,310 % 3,734 % 4,592 % 6,620 % 2,899 % 2,339 % 36 7,261 % 3,749 % 4,583 % 6,562 % 2,926 % 2,379 % 37 7,214 % 3,763 % 4,573 % 6,507 % 2,951 % 2,418 % 38 7,169 % 3,776 % 4,564 % 6,455 % 2,976 % 2,455 % 39 7,126 % 3,789 % 4,554 % 6,404 % 3,001 % 2,492 % 40 7,084 % 3,802 % 4,545 % 6,356 % 3,024 % 2,527 % 41 7,045 % 3,814 % 4,536 % 6,309 % 3,046 % 2,560 % 42 7,006 % 3,825 % 4,527 % 6,265 % 3,068 % 2,593 % 43 6,970 % 3,836 % 4,517 % 6,222 % 3,089 % 2,624 % 44 6,934 % 3,847 % 4,509 % 6,181 % 3,109 % 2,655 % 45 6,901 % 3,857 % 4,500 % 6,141 % 3,129 % 2,684 % 46 6,868 % 3,867 % 4,492 % 6,104 % 3,147 % 2,712 % 47 6,837 % 3,876 % 4,483 % 6,067 % 3,165 % 2,739 % 48 6,806 % 3,886 % 4,475 % 6,032 % 3,183 % 2,765 % 49 6,777 % 3,894 % 4,467 % 5,998 % 3,200 % 2,790 % 50 6,749 % 3,903 % 4,460 % 5,966 % 3,216 % 2,814 % 51 6,722 % 3,911 % 4,452 % 5,935 % 3,231 % 2,838 % 52 6,697 % 3,919 % 4,445 % 5,905 % 3,247 % 2,860 % 53 6,671 % 3,927 % 4,438 % 5,876 % 3,261 % 2,882 % 54 6,647 % 3,935 % 4,431 % 5,848 % 3,275 % 2,903 % 55 6,624 % 3,942 % 4,425 % 5,821 % 3,289 % 2,923 % 56 6,601 % 3,949 % 4,418 % 5,794 % 3,302 % 2,943 % 57 6,580 % 3,956 % 4,412 % 5,769 % 3,315 % 2,962 % 58 6,559 % 3,962 % 4,406 % 5,745 % 3,328 % 2,981 % 59 6,538 % 3,968 % 4,400 % 5,721 % 3,339 % 2,998 % 60 6,518 % 3,975 % 4,395 % 5,698 % 3,351 % 3,016 % 61 6,499 % 3,981 % 4,389 % 5,676 % 3,362 % 3,032 % 62 6,481 % 3,986 % 4,384 % 5,655 % 3,373 % 3,049 % 63 6,463 % 3,992 % 4,379 % 5,634 % 3,384 % 3,064 % 64 6,446 % 3,998 % 4,374 % 5,614 % 3,394 % 3,079 % 65 6,429 % 4,003 % 4,369 % 5,595 % 3,404 % 3,094 % 66 6,412 % 4,008 % 4,364 % 5,576 % 3,414 % 3,109 % 67 6,396 % 4,013 % 4,359 % 5,557 % 3,423 % 3,123 % 68 6,381 % 4,018 % 4,355 % 5,540 % 3,432 % 3,136 % 69 6,366 % 4,023 % 4,351 % 5,522 % 3,441 % 3,149 % 70 6,352 % 4,027 % 4,346 % 5,506 % 3,450 % 3,162 % 71 6,337 % 4,032 % 4,342 % 5,489 % 3,458 % 3,174 % 72 6,324 % 4,036 % 4,338 % 5,473 % 3,466 % 3,186 % 73 6,310 % 4,040 % 4,334 % 5,458 % 3,474 % 3,198 % 74 6,297 % 4,044 % 4,330 % 5,443 % 3,482 % 3,210 % 75 6,285 % 4,048 % 4,327 % 5,428 % 3,490 % 3,221 % 76 6,272 % 4,052 % 4,323 % 5,414 % 3,497 % 3,232 % 77 6,260 % 4,056 % 4,320 % 5,400 % 3,504 % 3,242 % 78 6,249 % 4,060 % 4,316 % 5,387 % 3,511 % 3,253 % 79 6,237 % 4,064 % 4,313 % 5,374 % 3,518 % 3,263 % 80 6,226 % 4,067 % 4,309 % 5,361 % 3,524 % 3,272 % 81 6,215 % 4,071 % 4,306 % 5,348 % 3,531 % 3,282 % 82 6,205 % 4,074 % 4,303 % 5,336 % 3,537 % 3,291 % 83 6,194 % 4,077 % 4,300 % 5,324 % 3,543 % 3,300 % 84 6,184 % 4,081 % 4,297 % 5,312 % 3,549 % 3,309 % 85 6,174 % 4,084 % 4,294 % 5,301 % 3,555 % 3,318 % 86 6,165 % 4,087 % 4,291 % 5,290 % 3,561 % 3,326 % 87 6,155 % 4,090 % 4,289 % 5,279 % 3,567 % 3,335 % 88 6,146 % 4,093 % 4,286 % 5,268 % 3,572 % 3,343 % 89 6,137 % 4,096 % 4,283 % 5,258 % 3,577 % 3,351 % 90 6,128 % 4,098 % 4,281 % 5,248 % 3,583 % 3,358 % 91 6,120 % 4,101 % 4,278 % 5,238 % 3,588 % 3,366 % 92 6,111 % 4,104 % 4,276 % 5,228 % 3,593 % 3,373 % 93 6,103 % 4,106 % 4,273 % 5,219 % 3,598 % 3,381 % 94 6,095 % 4,109 % 4,271 % 5,210 % 3,602 % 3,388 % 95 6,087 % 4,112 % 4,269 % 5,201 % 3,607 % 3,395 % 96 6,080 % 4,114 % 4,266 % 5,192 % 3,612 % 3,401 % 97 6,072 % 4,116 % 4,264 % 5,183 % 3,616 % 3,408 % 98 6,065 % 4,119 % 4,262 % 5,174 % 3,621 % 3,415 % 99 6,057 % 4,121 % 4,260 % 5,166 % 3,625 % 3,421 % 100 6,050 % 4,123 % 4,258 % 5,158 % 3,629 % 3,427 % 101 6,043 % 4,126 % 4,256 % 5,150 % 3,633 % 3,434 % 102 6,037 % 4,128 % 4,254 % 5,142 % 3,637 % 3,440 % 103 6,030 % 4,130 % 4,252 % 5,134 % 3,641 % 3,445 % 104 6,023 % 4,132 % 4,250 % 5,127 % 3,645 % 3,451 % 105 6,017 % 4,134 % 4,248 % 5,119 % 3,649 % 3,457 % 106 6,011 % 4,136 % 4,246 % 5,112 % 3,653 % 3,462 % 107 6,004 % 4,138 % 4,244 % 5,105 % 3,657 % 3,468 % 108 5,998 % 4,140 % 4,242 % 5,098 % 3,660 % 3,473 % 109 5,992 % 4,142 % 4,240 % 5,091 % 3,664 % 3,479 % 110 5,986 % 4,144 % 4,239 % 5,084 % 3,667 % 3,484 % 111 5,981 % 4,146 % 4,237 % 5,078 % 3,671 % 3,489 % 112 5,975 % 4,148 % 4,235 % 5,071 % 3,674 % 3,494 % 113 5,970 % 4,149 % 4,234 % 5,065 % 3,678 % 3,499 % 114 5,964 % 4,151 % 4,232 % 5,058 % 3,681 % 3,504 % 115 5,959 % 4,153 % 4,230 % 5,052 % 3,684 % 3,508 % 116 5,953 % 4,155 % 4,229 % 5,046 % 3,687 % 3,513 % 117 5,948 % 4,156 % 4,227 % 5,040 % 3,690 % 3,518 % 118 5,943 % 4,158 % 4,226 % 5,034 % 3,693 % 3,522 % 119 5,938 % 4,160 % 4,224 % 5,028 % 3,696 % 3,527 % 120 5,933 % 4,161 % 4,223 % 5,023 % 3,699 % 3,531 % 121 5,928 % 4,163 % 4,222 % 5,017 % 3,702 % 3,535 % 122 5,924 % 4,164 % 4,220 % 5,012 % 3,705 % 3,539 % 123 5,919 % 4,166 % 4,219 % 5,006 % 3,708 % 3,543 % 124 5,914 % 4,167 % 4,217 % 5,001 % 3,711 % 3,548 % 125 5,910 % 4,169 % 4,216 % 4,996 % 3,713 % 3,552 % 126 5,905 % 4,170 % 4,215 % 4,991 % 3,716 % 3,556 % 127 5,901 % 4,172 % 4,213 % 4,986 % 3,719 % 3,559 % 128 5,897 % 4,173 % 4,212 % 4,981 % 3,721 % 3,563 % 129 5,893 % 4,174 % 4,211 % 4,976 % 3,724 % 3,567 % 130 5,888 % 4,176 % 4,210 % 4,971 % 3,726 % 3,571 % 131 5,884 % 4,177 % 4,208 % 4,966 % 3,729 % 3,574 % 132 5,880 % 4,178 % 4,207 % 4,961 % 3,731 % 3,578 % 133 5,876 % 4,180 % 4,206 % 4,957 % 3,733 % 3,581 % 134 5,872 % 4,181 % 4,205 % 4,952 % 3,736 % 3,585 % 135 5,868 % 4,182 % 4,204 % 4,948 % 3,738 % 3,588 % 136 5,865 % 4,183 % 4,203 % 4,943 % 3,740 % 3,592 % 137 5,861 % 4,185 % 4,201 % 4,939 % 3,743 % 3,595 % 138 5,857 % 4,186 % 4,200 % 4,935 % 3,745 % 3,598 % 139 5,853 % 4,187 % 4,199 % 4,931 % 3,747 % 3,602 % 140 5,850 % 4,188 % 4,198 % 4,926 % 3,749 % 3,605 % 141 5,846 % 4,189 % 4,197 % 4,922 % 3,751 % 3,608 % 142 5,843 % 4,190 % 4,196 % 4,918 % 3,753 % 3,611 % 143 5,839 % 4,192 % 4,195 % 4,914 % 3,756 % 3,614 % 144 5,836 % 4,193 % 4,194 % 4,910 % 3,758 % 3,617 % 145 5,833 % 4,194 % 4,193 % 4,906 % 3,760 % 3,620 % 146 5,829 % 4,195 % 4,192 % 4,903 % 3,762 % 3,623 % 147 5,826 % 4,196 % 4,191 % 4,899 % 3,764 % 3,626 % 148 5,823 % 4,197 % 4,190 % 4,895 % 3,765 % 3,629 % 149 5,820 % 4,198 % 4,189 % 4,891 % 3,767 % 3,632 % 150 5,816 % 4,199 % 4,188 % 4,888 % 3,769 % 3,634 % Term to maturity (in years) Turkish lira US dollar Yen 1 21,800 % 2,593 %  0,091 % 2 19,421 % 2,491 %  0,092 % 3 18,795 % 2,422 %  0,094 % 4 17,703 % 2,400 %  0,090 % 5 16,309 % 2,402 %  0,079 % 6 15,898 % 2,427 %  0,060 % 7 15,751 % 2,461 %  0,034 % 8 15,214 % 2,492 %  0,003 % 9 14,433 % 2,526 % 0,034 % 10 13,642 % 2,551 % 0,074 % 11 12,965 % 2,586 % 0,115 % 12 12,397 % 2,601 % 0,156 % 13 11,912 % 2,618 % 0,198 % 14 11,492 % 2,639 % 0,240 % 15 11,125 % 2,659 % 0,280 % 16 10,800 % 2,673 % 0,319 % 17 10,510 % 2,683 % 0,357 % 18 10,251 % 2,690 % 0,392 % 19 10,016 % 2,695 % 0,426 % 20 9,803 % 2,698 % 0,458 % 21 9,608 % 2,699 % 0,487 % 22 9,430 % 2,699 % 0,514 % 23 9,266 % 2,698 % 0,537 % 24 9,114 % 2,698 % 0,557 % 25 8,974 % 2,697 % 0,572 % 26 8,843 % 2,697 % 0,583 % 27 8,721 % 2,696 % 0,593 % 28 8,607 % 2,695 % 0,606 % 29 8,501 % 2,694 % 0,622 % 30 8,401 % 2,692 % 0,645 % 31 8,307 % 2,689 % 0,674 % 32 8,218 % 2,686 % 0,709 % 33 8,135 % 2,682 % 0,748 % 34 8,056 % 2,677 % 0,790 % 35 7,981 % 2,672 % 0,833 % 36 7,910 % 2,666 % 0,878 % 37 7,843 % 2,659 % 0,923 % 38 7,779 % 2,652 % 0,969 % 39 7,718 % 2,643 % 1,014 % 40 7,660 % 2,634 % 1,059 % 41 7,605 % 2,623 % 1,103 % 42 7,552 % 2,612 % 1,147 % 43 7,502 % 2,602 % 1,190 % 44 7,453 % 2,593 % 1,231 % 45 7,407 % 2,585 % 1,272 % 46 7,363 % 2,579 % 1,312 % 47 7,321 % 2,575 % 1,350 % 48 7,280 % 2,574 % 1,388 % 49 7,241 % 2,575 % 1,424 % 50 7,203 % 2,579 % 1,459 % 51 7,167 % 2,585 % 1,494 % 52 7,132 % 2,594 % 1,527 % 53 7,099 % 2,605 % 1,559 % 54 7,067 % 2,617 % 1,591 % 55 7,036 % 2,631 % 1,621 % 56 7,005 % 2,645 % 1,651 % 57 6,976 % 2,660 % 1,679 % 58 6,948 % 2,676 % 1,707 % 59 6,921 % 2,692 % 1,734 % 60 6,895 % 2,708 % 1,760 % 61 6,870 % 2,724 % 1,785 % 62 6,845 % 2,741 % 1,810 % 63 6,822 % 2,758 % 1,834 % 64 6,798 % 2,774 % 1,857 % 65 6,776 % 2,790 % 1,879 % 66 6,755 % 2,807 % 1,901 % 67 6,734 % 2,823 % 1,922 % 68 6,713 % 2,838 % 1,943 % 69 6,693 % 2,854 % 1,963 % 70 6,674 % 2,869 % 1,983 % 71 6,655 % 2,885 % 2,002 % 72 6,637 % 2,899 % 2,020 % 73 6,619 % 2,914 % 2,038 % 74 6,602 % 2,928 % 2,056 % 75 6,585 % 2,942 % 2,073 % 76 6,569 % 2,956 % 2,089 % 77 6,553 % 2,970 % 2,105 % 78 6,538 % 2,983 % 2,121 % 79 6,523 % 2,996 % 2,137 % 80 6,508 % 3,008 % 2,152 % 81 6,494 % 3,021 % 2,166 % 82 6,480 % 3,033 % 2,181 % 83 6,466 % 3,045 % 2,195 % 84 6,453 % 3,056 % 2,208 % 85 6,440 % 3,068 % 2,222 % 86 6,427 % 3,079 % 2,235 % 87 6,414 % 3,090 % 2,247 % 88 6,402 % 3,101 % 2,260 % 89 6,390 % 3,111 % 2,272 % 90 6,379 % 3,121 % 2,284 % 91 6,367 % 3,131 % 2,296 % 92 6,356 % 3,141 % 2,307 % 93 6,345 % 3,151 % 2,318 % 94 6,335 % 3,160 % 2,329 % 95 6,324 % 3,170 % 2,340 % 96 6,314 % 3,179 % 2,350 % 97 6,304 % 3,188 % 2,361 % 98 6,294 % 3,196 % 2,371 % 99 6,285 % 3,205 % 2,380 % 100 6,275 % 3,213 % 2,390 % 101 6,266 % 3,221 % 2,400 % 102 6,257 % 3,230 % 2,409 % 103 6,248 % 3,237 % 2,418 % 104 6,240 % 3,245 % 2,427 % 105 6,231 % 3,253 % 2,436 % 106 6,223 % 3,260 % 2,444 % 107 6,215 % 3,268 % 2,453 % 108 6,207 % 3,275 % 2,461 % 109 6,199 % 3,282 % 2,469 % 110 6,191 % 3,289 % 2,477 % 111 6,183 % 3,296 % 2,485 % 112 6,176 % 3,302 % 2,492 % 113 6,169 % 3,309 % 2,500 % 114 6,161 % 3,315 % 2,507 % 115 6,154 % 3,322 % 2,515 % 116 6,147 % 3,328 % 2,522 % 117 6,141 % 3,334 % 2,529 % 118 6,134 % 3,340 % 2,536 % 119 6,127 % 3,346 % 2,543 % 120 6,121 % 3,352 % 2,549 % 121 6,114 % 3,358 % 2,556 % 122 6,108 % 3,363 % 2,562 % 123 6,102 % 3,369 % 2,569 % 124 6,096 % 3,374 % 2,575 % 125 6,090 % 3,380 % 2,581 % 126 6,084 % 3,385 % 2,587 % 127 6,078 % 3,390 % 2,593 % 128 6,072 % 3,396 % 2,599 % 129 6,067 % 3,401 % 2,605 % 130 6,061 % 3,406 % 2,611 % 131 6,056 % 3,410 % 2,616 % 132 6,050 % 3,415 % 2,622 % 133 6,045 % 3,420 % 2,627 % 134 6,040 % 3,425 % 2,633 % 135 6,035 % 3,429 % 2,638 % 136 6,030 % 3,434 % 2,643 % 137 6,025 % 3,438 % 2,648 % 138 6,020 % 3,443 % 2,653 % 139 6,015 % 3,447 % 2,658 % 140 6,010 % 3,451 % 2,663 % 141 6,006 % 3,456 % 2,668 % 142 6,001 % 3,460 % 2,673 % 143 5,996 % 3,464 % 2,678 % 144 5,992 % 3,468 % 2,682 % 145 5,987 % 3,472 % 2,687 % 146 5,983 % 3,476 % 2,692 % 147 5,979 % 3,480 % 2,696 % 148 5,974 % 3,484 % 2,700 % 149 5,970 % 3,488 % 2,705 % 150 5,966 % 3,491 % 2,709 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 32 5 0 26 1 2 0 0 40 5 0 43 0 3 0 1 45 5 2 48 0 4 0 3 48 5 3 49 0 5 0 4 53 5 5 52 0 6 1 5 56 5 7 55 0 7 2 6 59 5 9 56 0 8 3 7 60 5 12 55 0 9 3 8 62 5 13 52 0 10 3 8 64 5 14 51 0 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 408 4 17 2 0 0 0 0 252 4 24 3 1 0 0 0 223 4 26 4 3 0 0 0 194 4 27 5 4 0 0 0 177 4 28 6 5 0 0 0 174 4 30 7 6 0 0 0 170 4 30 8 7 0 1 0 175 2 31 9 8 1 2 0 177 1 32 10 8 0 3 0 179 4 32 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Poland 1 6 5 5 0 17 0 4 2 14 11 12 0 24 0 4 3 18 15 15 0 26 0 4 4 21 17 17 0 27 0 4 5 23 19 19 0 28 0 4 6 24 20 21 0 30 0 4 7 26 22 22 0 30 0 4 8 27 23 24 1 31 0 4 9 29 24 25 2 32 0 4 10 30 24 25 3 32 0 4 Duration (in years) Portugal Romania Slovakia Slovenia Spain Sweden United Kingdom 1 26 9 12 19 5 0 0 2 43 17 16 22 12 0 0 3 48 20 19 27 15 0 0 4 49 21 20 31 17 0 0 5 52 23 22 35 19 0 0 6 55 24 23 38 21 0 0 7 56 25 24 40 22 0 0 8 55 27 26 41 24 0 0 9 52 29 26 42 25 0 0 10 51 26 26 42 25 0 0 Duration (in years) Liechtenstein Norway Switzerland Australia Brazil Canada Chile 1 0 0 0 0 12 0 17 2 0 0 0 0 12 0 19 3 0 0 0 0 12 0 18 4 0 0 0 0 12 0 17 5 0 0 0 0 12 0 16 6 0 0 0 0 12 0 15 7 0 0 0 0 12 0 14 8 0 0 0 0 12 0 15 9 0 0 0 0 12 0 16 10 0 0 0 0 12 0 13 Duration (in years) China Colombia Hong Kong India Japan Malaysia Mexico 1 0 11 0 10 0 0 9 2 0 18 0 10 0 0 9 3 1 29 0 10 0 0 9 4 2 37 0 10 0 0 10 5 2 39 0 10 0 0 10 6 3 43 0 10 0 0 10 7 4 45 0 10 0 0 10 8 7 42 0 10 0 0 10 9 5 40 0 10 1 0 9 10 5 42 0 10 1 0 9 Duration (in years) New Zealand Russia Singapore South Africa South Korea Thailand Taiwan 1 0 0 0 5 10 0 4 2 0 0 0 7 12 0 4 3 0 0 0 7 12 0 4 4 0 0 0 7 14 0 4 5 0 1 0 6 15 0 4 6 0 5 0 6 15 0 4 7 0 8 0 8 16 0 4 8 0 12 0 9 16 0 4 9 0 18 0 9 16 0 4 10 0 18 0 10 16 0 4 Duration (in years) United States 1 0 2 0 3 0 4 0 5 0 6 0 7 0 8 0 9 0 10 0 2. Exposures to financial institutions 2.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 20 46 122 236 566 1 182 2 6 20 46 122 236 566 970 3 7 23 47 115 232 562 803 4 8 25 49 117 231 561 673 5 10 28 55 120 231 561 571 6 11 30 58 125 231 561 561 7 12 33 60 127 231 561 561 8 12 33 60 126 231 561 561 9 12 34 59 125 231 561 561 10 13 35 60 125 231 561 561 11 13 36 60 125 231 561 561 12 14 37 60 125 231 561 561 13 14 38 60 125 231 561 561 14 14 38 60 125 231 561 561 15 14 38 60 125 231 561 561 16 14 38 60 125 231 561 561 17 14 38 60 125 231 561 561 18 14 38 60 125 231 561 561 19 14 38 60 125 231 561 561 20 15 38 60 125 231 561 561 21 15 38 60 125 231 561 561 22 16 38 60 125 231 561 561 23 17 38 60 125 231 561 561 24 18 38 60 125 231 561 561 25 18 38 60 125 231 561 561 26 19 38 60 125 231 561 561 27 20 38 60 125 231 561 561 28 21 38 60 125 231 561 561 29 21 38 60 125 231 561 561 30 22 38 60 125 231 561 561 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 11 26 51 128 242 571 1 225 2 14 28 53 130 244 573 1 004 3 15 31 55 123 240 570 830 4 16 33 57 125 239 568 694 5 17 35 62 128 239 568 587 6 18 37 65 132 238 567 567 7 18 39 66 134 237 567 567 8 18 39 65 132 237 566 566 9 17 39 65 130 236 566 566 10 18 40 64 130 236 565 565 11 18 41 64 129 235 565 565 12 17 41 64 128 235 564 564 13 17 41 63 128 234 564 564 14 17 41 62 127 234 563 563 15 16 40 62 127 233 563 563 16 16 40 61 126 233 562 562 17 16 39 61 126 232 562 562 18 15 39 61 126 232 562 562 19 15 39 61 126 232 562 562 20 16 40 61 126 233 562 562 21 16 40 62 127 233 563 563 22 17 40 62 127 233 563 563 23 18 40 62 127 233 563 563 24 18 40 62 127 234 563 563 25 19 41 62 127 234 563 563 26 19 41 62 127 234 563 563 27 21 41 62 127 234 563 563 28 21 41 62 127 234 563 563 29 21 41 62 127 234 563 563 30 22 40 62 127 234 563 563 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 20 46 122 236 565 1 182 2 6 20 46 122 236 565 970 3 7 23 47 115 232 561 803 4 8 25 49 117 231 560 673 5 10 28 55 120 231 560 571 6 11 30 58 125 231 560 560 7 12 32 60 127 231 560 560 8 12 33 59 126 231 560 560 9 12 34 59 125 231 560 560 10 13 35 59 124 231 560 560 11 13 36 60 124 231 560 560 12 14 37 60 124 231 560 560 13 14 38 60 124 231 560 560 14 14 38 60 124 231 560 560 15 14 38 60 124 231 560 560 16 14 38 60 124 231 560 560 17 14 38 60 124 231 560 560 18 14 38 60 124 231 560 560 19 14 38 60 124 231 560 560 20 15 38 60 124 231 560 560 21 15 38 60 124 231 560 560 22 16 38 60 124 231 560 560 23 17 38 60 124 231 560 560 24 18 38 60 125 231 560 560 25 18 38 60 125 231 560 560 26 19 38 60 125 231 560 560 27 20 38 60 125 231 560 560 28 21 38 60 125 231 560 560 29 21 38 60 125 231 560 560 30 22 38 60 125 231 560 560 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 83 97 123 199 313 642 1 196 2 79 93 118 195 309 638 988 3 82 98 122 190 308 637 823 4 81 98 122 190 304 633 692 5 80 98 125 190 301 631 631 6 79 99 126 193 299 629 629 7 78 99 126 193 297 627 627 8 77 98 124 191 296 625 625 9 76 98 123 188 295 624 624 10 72 95 119 184 291 620 620 11 70 93 117 182 288 617 617 12 69 93 115 180 287 616 616 13 69 92 114 179 286 615 615 14 68 92 114 179 285 615 615 15 68 92 114 178 285 614 614 16 67 91 113 178 284 614 614 17 67 91 112 177 284 613 613 18 66 90 112 177 283 612 612 19 65 89 111 176 282 612 612 20 65 88 110 175 282 611 611 21 64 88 110 174 281 610 610 22 63 87 109 174 280 609 609 23 62 86 108 173 279 608 608 24 61 85 107 172 278 607 607 25 60 84 106 171 277 606 606 26 59 83 105 169 276 605 605 27 58 82 104 168 275 604 604 28 57 81 103 167 274 603 603 29 56 80 101 166 273 602 602 30 55 79 100 165 272 601 601 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 24 49 126 240 569 1 185 2 11 26 51 128 242 571 973 3 14 29 53 122 239 568 807 4 15 32 57 124 238 568 676 5 17 35 62 127 238 568 573 6 18 37 65 132 238 568 568 7 19 39 67 134 238 567 567 8 18 40 66 132 238 567 567 9 18 40 65 131 237 566 566 10 18 41 65 130 237 566 566 11 18 41 65 130 236 566 566 12 18 42 65 129 236 565 565 13 19 42 64 129 236 565 565 14 18 42 64 129 235 565 565 15 18 42 64 129 235 565 565 16 18 41 63 128 235 564 564 17 18 41 63 128 235 564 564 18 18 41 63 128 235 564 564 19 18 41 63 128 235 564 564 20 18 42 64 129 235 564 564 21 19 42 64 129 235 565 565 22 19 43 64 129 236 565 565 23 19 43 64 129 236 565 565 24 19 43 65 129 236 565 565 25 19 43 65 129 236 565 565 26 19 43 65 129 236 565 565 27 20 43 65 129 236 565 565 28 21 43 64 129 236 565 565 29 21 43 64 129 236 565 565 30 22 43 64 129 236 565 565 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 51 65 90 167 281 610 1 190 2 54 69 94 171 285 614 978 3 60 76 100 168 285 614 812 4 63 80 105 172 286 616 682 5 66 84 111 176 287 616 616 6 67 86 114 181 287 616 616 7 67 88 115 183 286 616 616 8 66 87 114 180 285 615 615 9 65 87 112 178 284 613 613 10 64 86 111 176 282 612 612 11 63 86 109 174 281 610 610 12 62 85 108 173 279 609 609 13 61 84 106 171 278 607 607 14 60 83 105 170 276 606 606 15 58 82 104 169 275 605 605 16 57 81 103 168 274 603 603 17 56 80 102 167 273 603 603 18 56 79 101 166 272 602 602 19 55 79 100 165 272 601 601 20 54 78 100 165 271 601 601 21 54 77 99 164 270 600 600 22 53 77 98 163 270 599 599 23 52 76 98 162 269 598 598 24 51 75 97 162 268 597 597 25 50 74 96 161 267 597 597 26 49 73 95 160 266 596 596 27 49 72 94 159 265 595 595 28 48 72 93 158 265 594 594 29 47 71 93 157 264 593 593 30 46 70 92 157 263 592 592 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 45 122 235 565 1 181 2 5 20 45 122 235 565 969 3 6 22 46 114 232 561 803 4 7 24 49 116 230 560 673 5 9 27 54 119 230 560 570 6 10 29 57 124 230 560 560 7 11 32 59 126 230 560 560 8 11 32 59 125 230 560 560 9 11 33 59 124 230 560 560 10 12 34 59 124 230 560 560 11 12 35 59 124 230 560 560 12 13 36 59 124 230 560 560 13 13 37 59 124 230 560 560 14 13 37 59 124 230 560 560 15 13 37 59 124 230 560 560 16 13 37 59 124 230 560 560 17 13 37 59 124 230 560 560 18 14 37 59 124 230 560 560 19 14 37 59 124 230 560 560 20 15 37 59 124 230 560 560 21 15 37 59 124 230 560 560 22 16 37 59 124 230 560 560 23 17 37 59 124 230 560 560 24 18 37 59 124 230 560 560 25 18 37 59 124 230 560 560 26 19 37 59 124 230 560 560 27 20 37 59 124 230 560 560 28 21 37 59 124 230 560 560 29 21 37 59 124 230 560 560 30 22 37 59 124 230 560 560 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 56 154 254 584 1 206 2 7 25 56 154 254 584 990 3 8 27 56 139 250 579 820 4 10 29 57 128 248 578 687 5 11 31 58 116 247 577 582 6 14 34 62 108 246 575 575 7 16 37 62 101 245 574 574 8 16 38 61 93 244 573 573 9 19 45 64 87 243 572 572 10 19 45 62 84 242 571 571 11 17 44 60 83 241 570 570 12 17 44 61 84 240 570 570 13 17 44 61 84 240 569 569 14 17 44 61 84 239 568 568 15 17 44 61 84 238 567 567 16 17 44 61 84 236 566 566 17 17 44 61 84 236 565 565 18 17 44 61 84 235 564 564 19 17 44 61 84 235 564 564 20 17 44 61 84 235 565 565 21 17 44 61 84 236 565 565 22 17 44 61 84 235 565 565 23 17 44 61 84 235 564 564 24 18 44 61 84 234 564 564 25 18 44 61 84 234 563 563 26 19 44 61 84 233 563 563 27 20 44 61 84 233 562 562 28 21 44 61 84 233 562 562 29 21 44 61 84 232 562 562 30 22 44 61 84 232 561 561 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 86 101 126 203 317 646 1 251 2 84 99 124 201 314 644 1 031 3 83 99 123 191 309 638 855 4 82 99 123 191 305 635 717 5 81 99 126 191 302 632 632 6 80 99 127 194 300 629 629 7 78 99 126 193 297 627 627 8 76 97 123 189 295 624 624 9 73 95 121 186 292 622 622 10 72 95 119 184 291 620 620 11 71 94 118 183 289 618 618 12 70 93 116 181 287 617 617 13 69 92 114 179 286 615 615 14 67 91 113 178 284 614 614 15 66 90 111 176 283 612 612 16 65 88 110 175 282 611 611 17 64 87 109 174 280 610 610 18 63 86 108 173 279 609 609 19 62 85 107 172 279 608 608 20 61 85 106 171 278 607 607 21 60 84 106 170 277 606 606 22 59 83 105 169 276 605 605 23 58 82 104 168 275 604 604 24 57 81 103 167 274 603 603 25 56 80 102 166 273 602 602 26 55 79 101 165 272 601 601 27 54 78 100 164 271 600 600 28 53 77 99 163 270 599 599 29 52 76 98 162 269 598 598 30 51 75 97 161 268 597 597 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 60 74 99 176 290 619 1 205 2 58 73 98 175 288 618 993 3 58 74 98 166 284 613 825 4 58 75 100 167 281 611 693 5 58 76 103 168 279 609 609 6 57 76 104 171 277 607 607 7 57 77 104 172 276 605 605 8 55 76 103 169 274 603 603 9 53 75 101 166 272 602 602 10 53 75 100 165 271 601 601 11 52 75 99 164 270 600 600 12 52 75 98 163 269 599 599 13 51 75 97 162 268 598 598 14 51 75 97 161 268 597 597 15 50 74 96 161 267 597 597 16 49 73 95 160 266 595 595 17 49 72 94 159 265 595 595 18 48 72 94 158 265 594 594 19 47 71 93 158 264 594 594 20 47 71 93 158 264 593 593 21 47 71 93 157 264 593 593 22 46 70 92 157 263 593 593 23 46 70 92 156 263 592 592 24 45 69 91 156 262 592 592 25 45 69 90 155 262 591 591 26 44 68 90 154 261 590 590 27 43 67 89 154 260 590 590 28 43 66 88 153 260 589 589 29 42 66 88 152 259 588 588 30 41 65 87 152 258 588 588 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 45 71 147 261 590 1 211 2 31 46 71 148 262 591 996 3 31 47 71 140 257 586 825 4 32 49 73 141 255 584 691 5 32 51 77 143 254 583 586 6 33 52 80 147 253 582 582 7 33 54 81 148 252 581 581 8 32 53 80 146 251 581 581 9 32 53 79 144 250 580 580 10 31 54 78 143 250 579 579 11 31 54 78 143 249 578 578 12 31 54 77 142 248 578 578 13 30 54 76 141 247 577 577 14 30 54 75 140 247 576 576 15 29 53 75 140 246 575 575 16 28 52 74 139 245 575 575 17 28 52 73 138 245 574 574 18 27 51 73 138 244 574 574 19 27 51 73 138 244 573 573 20 27 51 73 138 244 573 573 21 27 51 73 138 244 573 573 22 27 51 73 138 244 573 573 23 27 51 73 137 244 573 573 24 27 51 72 137 244 573 573 25 27 50 72 137 243 573 573 26 26 50 72 137 243 573 573 27 26 50 72 136 243 572 572 28 26 50 71 136 243 572 572 29 26 49 71 136 242 572 572 30 25 49 71 136 242 572 572 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 26 102 216 546 1 174 2 1 5 27 103 217 547 964 3 2 5 28 96 214 543 798 4 3 6 31 98 212 542 669 5 4 9 36 101 212 542 567 6 4 11 39 106 212 542 542 7 5 14 41 108 212 542 542 8 6 14 41 107 212 542 542 9 7 15 40 106 212 542 542 10 8 16 41 106 212 542 542 11 8 18 42 107 213 543 543 12 9 18 41 105 212 541 541 13 10 20 42 106 213 542 542 14 11 20 41 106 213 542 542 15 11 18 40 105 211 541 541 16 12 17 39 104 210 540 540 17 12 17 39 104 210 540 540 18 14 17 39 104 211 540 540 19 14 19 40 104 211 540 540 20 15 19 40 105 211 541 541 21 15 20 41 105 212 541 541 22 16 20 41 106 212 541 541 23 17 22 41 106 212 541 541 24 18 22 41 105 212 541 541 25 18 23 42 105 212 541 541 26 19 23 43 105 212 541 541 27 19 25 45 105 212 541 541 28 21 25 46 105 212 541 541 29 21 26 47 105 212 541 541 30 22 27 48 105 212 541 541 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 62 87 164 277 607 1 222 2 47 62 87 164 277 607 1 002 3 48 64 88 156 273 602 829 4 48 65 89 157 271 601 694 5 49 67 94 159 270 599 599 6 49 68 96 162 269 598 598 7 49 69 97 164 268 597 597 8 48 69 95 161 267 596 596 9 47 69 94 159 266 595 595 10 46 69 93 158 265 594 594 11 46 69 92 157 264 593 593 12 46 69 92 157 263 592 592 13 45 69 91 156 262 592 592 14 45 68 90 155 262 591 591 15 44 68 90 154 261 590 590 16 43 67 89 154 260 589 589 17 43 66 88 153 259 589 589 18 42 66 88 152 259 588 588 19 41 65 87 152 258 588 588 20 41 65 87 152 258 588 588 21 41 65 87 152 258 587 587 22 41 65 86 151 258 587 587 23 40 64 86 151 257 587 587 24 40 64 85 150 257 586 586 25 39 63 85 150 256 585 585 26 39 62 84 149 255 585 585 27 38 62 83 148 255 584 584 28 37 61 83 148 254 583 583 29 37 60 82 147 253 583 583 30 36 60 82 146 253 582 582 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 16 30 56 132 246 575 1 218 2 20 34 60 136 250 579 1 000 3 24 40 64 132 249 579 829 4 28 45 69 136 251 580 694 5 30 49 75 141 252 581 588 6 29 49 77 143 250 579 579 7 34 55 82 150 253 583 583 8 33 54 81 147 252 582 582 9 34 56 81 147 253 582 582 10 36 58 83 148 254 584 584 11 38 61 84 149 255 585 585 12 39 62 85 150 256 586 586 13 40 63 85 150 257 586 586 14 40 64 86 150 257 586 586 15 40 64 86 151 257 586 586 16 40 63 85 150 256 586 586 17 40 63 85 150 256 586 586 18 39 63 84 149 256 585 585 19 38 62 84 149 255 585 585 20 38 62 84 149 255 585 585 21 38 62 84 149 255 585 585 22 38 62 84 149 255 584 584 23 38 62 83 148 255 584 584 24 37 61 83 148 254 584 584 25 37 61 83 147 254 583 583 26 36 60 82 147 253 583 583 27 36 60 82 146 253 582 582 28 35 59 81 146 252 582 582 29 35 59 80 145 252 581 581 30 34 58 80 145 251 581 581 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 15 29 55 131 245 574 1 227 2 16 31 56 133 246 576 1 006 3 18 34 58 126 244 573 833 4 20 37 61 129 243 572 697 5 21 40 66 132 243 572 590 6 22 42 70 136 243 572 572 7 24 44 72 139 243 572 572 8 24 45 71 137 243 572 572 9 24 46 71 136 243 572 572 10 24 47 71 136 243 572 572 11 25 48 72 137 243 572 572 12 26 49 72 137 243 573 573 13 26 50 72 137 243 573 573 14 27 50 72 137 243 573 573 15 27 50 72 137 243 573 573 16 26 50 72 137 243 573 573 17 26 50 72 137 243 573 573 18 26 50 72 137 243 573 573 19 26 50 72 137 243 572 572 20 26 50 72 137 243 573 573 21 26 50 72 137 243 573 573 22 26 50 72 137 243 572 572 23 26 50 71 136 243 572 572 24 25 49 71 136 242 572 572 25 25 49 71 135 242 571 571 26 25 48 70 135 242 571 571 27 24 48 70 135 241 571 571 28 24 48 70 134 241 570 570 29 24 47 69 134 240 570 570 30 23 47 69 134 240 570 570 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 65 90 167 280 610 1 242 2 53 68 93 170 283 613 1 021 3 57 73 97 165 282 612 847 4 59 76 101 168 282 612 710 5 61 79 106 171 283 612 612 6 63 82 110 177 283 612 612 7 64 84 112 179 283 612 612 8 63 84 111 177 282 612 612 9 63 85 110 176 282 611 611 10 63 86 110 175 282 611 611 11 64 87 110 175 281 611 611 12 63 87 109 174 281 610 610 13 63 86 109 173 280 609 609 14 62 86 108 172 279 608 608 15 61 85 107 172 278 607 607 16 60 84 106 171 277 607 607 17 59 83 105 170 276 606 606 18 59 83 104 169 276 605 605 19 58 82 104 168 275 604 604 20 57 81 103 168 274 604 604 21 57 80 102 167 274 603 603 22 56 80 101 166 273 602 602 23 55 79 101 165 272 601 601 24 54 78 100 164 271 600 600 25 53 77 99 164 270 599 599 26 52 76 98 163 269 598 598 27 51 75 97 162 268 598 598 28 50 74 96 161 267 597 597 29 50 73 95 160 266 596 596 30 49 72 94 159 265 595 595 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 81 96 121 198 312 641 1 273 2 86 100 125 202 316 645 1 050 3 87 103 127 195 312 642 872 4 87 104 129 196 311 640 732 5 91 109 136 201 312 641 641 6 92 112 140 206 313 642 642 7 94 114 142 209 313 642 642 8 95 116 142 208 314 643 643 9 95 117 143 208 314 644 644 10 96 118 143 208 314 644 644 11 96 119 142 207 314 643 643 12 95 119 142 206 313 642 642 13 95 118 140 205 312 641 641 14 93 117 139 204 310 639 639 15 92 116 137 202 309 638 638 16 90 114 136 201 307 637 637 17 89 113 134 199 306 635 635 18 87 111 133 198 304 634 634 19 86 110 132 197 303 632 632 20 85 109 130 195 302 631 631 21 83 107 129 194 300 630 630 22 82 106 128 192 299 628 628 23 80 104 126 191 297 627 627 24 79 103 124 189 296 625 625 25 77 101 123 188 294 623 623 26 76 99 121 186 292 622 622 27 74 98 120 184 291 620 620 28 73 96 118 183 289 619 619 29 71 95 117 181 288 617 617 30 70 93 115 180 286 616 616 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 23 48 125 238 568 1 222 2 11 26 51 128 242 571 1 003 3 15 31 55 123 240 570 830 4 18 35 59 127 241 570 695 5 21 39 66 131 242 571 589 6 22 42 70 136 243 572 572 7 24 44 72 139 243 572 572 8 24 45 71 138 243 572 572 9 24 46 71 137 243 572 572 10 25 47 72 137 243 572 572 11 25 48 72 136 243 572 572 12 25 49 71 136 243 572 572 13 25 49 71 136 242 571 571 14 25 48 70 135 241 571 571 15 24 48 69 134 241 570 570 16 23 47 68 133 240 569 569 17 22 46 68 133 239 569 569 18 22 46 68 133 239 568 568 19 22 46 67 132 239 568 568 20 22 46 68 132 239 568 568 21 22 46 68 133 239 568 568 22 22 46 68 133 239 568 568 23 22 46 68 133 239 568 568 24 22 46 68 132 239 568 568 25 22 46 68 132 239 568 568 26 22 46 67 132 239 568 568 27 22 45 67 132 238 568 568 28 21 45 67 132 238 568 568 29 21 45 67 132 238 568 568 30 22 45 67 131 238 567 567 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 94 109 134 210 324 654 1 315 2 94 109 134 211 325 654 1 080 3 95 111 135 203 321 650 895 4 96 113 137 205 319 648 750 5 97 115 142 207 318 648 648 6 97 117 145 211 318 647 647 7 98 119 146 213 317 646 646 8 98 119 145 211 317 646 646 9 97 119 144 210 316 645 645 10 96 118 143 208 314 644 644 11 95 118 141 206 312 642 642 12 93 117 139 204 311 640 640 13 92 115 137 202 309 638 638 14 90 114 135 200 307 636 636 15 88 112 134 198 305 634 634 16 86 110 131 196 303 632 632 17 84 108 130 195 301 631 631 18 83 106 128 193 300 629 629 19 81 105 127 192 298 628 628 20 80 104 126 191 297 627 627 21 79 103 125 190 296 626 626 22 78 102 124 189 295 624 624 23 77 101 123 187 294 623 623 24 76 100 121 186 293 622 622 25 75 98 120 185 292 621 621 26 74 97 119 184 290 620 620 27 72 96 118 183 289 619 619 28 71 95 117 182 288 618 618 29 70 94 116 181 287 616 616 30 69 93 115 180 286 615 615 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 341 356 381 458 572 901 1 355 2 80 95 120 197 310 640 1 110 3 84 100 124 192 309 639 919 4 87 104 129 196 311 640 769 5 90 108 135 200 312 641 651 6 92 111 139 206 312 642 642 7 93 114 141 209 312 642 642 8 94 115 142 208 313 643 643 9 94 116 142 207 313 643 643 10 95 117 142 207 313 643 643 11 95 118 142 207 313 642 642 12 96 119 142 207 313 642 642 13 96 120 142 207 313 643 643 14 97 121 143 207 314 643 643 15 98 122 143 208 315 644 644 16 99 122 144 209 316 645 645 17 100 123 145 210 317 646 646 18 101 125 146 211 318 647 647 19 102 125 147 212 319 648 648 20 102 126 148 213 319 649 649 21 102 126 148 213 319 649 649 22 102 126 148 213 319 648 648 23 102 125 147 212 319 648 648 24 101 125 146 211 318 647 647 25 100 124 145 210 317 646 646 26 99 123 144 209 316 645 645 27 97 121 143 208 314 644 644 28 96 120 142 207 313 642 642 29 95 119 140 205 312 641 641 30 93 117 139 204 310 640 640 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 36 112 226 556 1 196 2 1 10 36 112 226 556 982 3 2 12 36 105 222 551 813 4 3 14 38 106 220 549 681 5 4 16 43 108 219 549 576 6 4 17 45 112 218 548 548 7 5 19 47 114 218 547 547 8 7 19 45 112 217 546 546 9 7 19 44 110 216 545 545 10 8 20 44 109 215 545 545 11 8 20 44 109 215 545 545 12 9 21 44 109 215 545 545 13 10 22 44 109 215 545 545 14 11 22 44 109 215 545 545 15 11 23 44 109 216 545 545 16 12 23 44 109 216 545 545 17 12 23 45 110 216 545 545 18 14 23 45 110 217 546 546 19 15 24 46 111 217 547 547 20 15 25 47 112 218 547 547 21 16 26 48 112 219 548 548 22 17 26 48 113 220 549 549 23 17 27 49 114 220 550 550 24 18 28 49 114 221 550 550 25 18 28 50 115 221 550 550 26 19 28 50 115 221 551 551 27 20 29 51 115 222 551 551 28 21 29 51 116 222 552 552 29 21 29 51 116 222 552 552 30 22 30 51 116 223 552 552 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 68 93 170 283 613 1 222 2 54 69 94 171 284 614 1 002 3 55 71 95 163 280 610 830 4 55 72 97 164 279 608 695 5 56 74 101 166 277 607 607 6 57 76 104 171 277 606 606 7 56 77 104 172 275 605 605 8 56 77 103 170 275 604 604 9 55 77 102 168 274 604 604 10 54 77 101 166 273 602 602 11 53 76 100 165 271 601 601 12 52 76 98 163 270 599 599 13 51 75 97 162 268 597 597 14 50 73 95 160 267 596 596 15 48 72 94 159 265 595 595 16 47 70 92 157 263 593 593 17 45 69 91 156 262 592 592 18 44 68 90 155 261 591 591 19 43 67 89 154 260 590 590 20 43 67 88 153 260 589 589 21 42 66 88 153 259 589 589 22 42 65 87 152 259 588 588 23 41 65 87 151 258 587 587 24 40 64 86 151 257 587 587 25 40 63 85 150 256 586 586 26 39 63 84 149 256 585 585 27 38 62 84 149 255 584 584 28 37 61 83 148 254 584 584 29 37 61 82 147 254 583 583 30 36 60 82 147 253 582 582 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 115 130 155 232 346 675 1 322 2 116 131 156 233 347 676 1 086 3 119 135 159 227 344 673 901 4 121 138 162 229 344 673 755 5 122 140 167 233 344 673 673 6 123 142 170 237 343 673 673 7 124 144 172 239 343 672 672 8 123 144 170 237 342 671 671 9 122 144 169 235 341 670 670 10 121 144 168 233 340 669 669 11 121 144 167 232 338 668 668 12 119 143 165 230 337 666 666 13 117 141 163 228 335 664 664 14 116 139 161 226 332 662 662 15 113 137 159 224 330 659 659 16 111 134 156 221 327 657 657 17 108 132 154 219 325 655 655 18 106 130 152 217 323 652 652 19 104 128 150 215 321 650 650 20 102 126 148 213 319 649 649 21 101 124 146 211 318 647 647 22 99 123 144 209 316 645 645 23 97 121 143 207 314 643 643 24 95 119 141 206 312 642 642 25 93 117 139 204 310 640 640 26 92 115 137 202 309 638 638 27 90 114 136 200 307 636 636 28 88 112 134 199 305 635 635 29 87 111 132 197 304 633 633 30 85 109 131 196 302 631 631 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 172 187 212 289 403 732 1 308 2 182 196 222 298 412 741 1 082 3 187 203 227 295 412 742 903 4 189 206 231 298 412 742 761 5 190 209 235 301 412 741 741 6 190 210 238 304 411 740 740 7 190 210 238 305 409 738 738 8 188 210 236 302 407 737 737 9 187 209 234 300 406 735 735 10 186 209 233 298 405 734 734 11 185 208 231 296 403 732 732 12 183 206 229 294 400 729 729 13 180 204 226 291 397 726 726 14 177 201 223 287 394 723 723 15 174 198 219 284 391 720 720 16 171 194 216 281 388 717 717 17 167 191 213 278 384 714 714 18 164 188 210 275 381 711 711 19 161 185 207 272 378 707 707 20 158 182 204 269 375 704 704 21 155 179 201 266 372 701 701 22 152 176 198 262 369 698 698 23 149 173 194 259 366 695 695 24 146 169 191 256 362 692 692 25 143 166 188 253 359 689 689 26 139 163 185 250 356 686 686 27 137 160 182 247 353 683 683 28 134 157 179 244 350 680 680 29 131 155 176 241 348 677 677 30 128 152 174 239 345 674 674 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 29 43 69 145 259 588 1 234 2 30 44 70 146 260 589 1 013 3 31 47 71 139 256 585 839 4 32 49 73 141 255 584 703 5 33 51 78 143 254 584 596 6 33 52 80 147 253 583 583 7 33 54 81 149 252 582 582 8 32 53 80 146 251 581 581 9 31 53 79 144 250 580 580 10 31 54 78 143 250 579 579 11 31 54 78 142 249 578 578 12 31 54 77 142 248 578 578 13 31 54 76 141 248 577 577 14 30 54 76 141 247 577 577 15 30 54 76 140 247 576 576 16 30 53 75 140 247 576 576 17 30 53 75 140 247 576 576 18 30 53 75 140 247 576 576 19 30 53 75 140 247 576 576 20 30 54 75 140 247 576 576 21 30 54 76 140 247 576 576 22 30 54 75 140 247 576 576 23 30 53 75 140 247 576 576 24 30 53 75 140 246 576 576 25 29 53 75 140 246 576 576 26 29 53 75 139 246 575 575 27 29 53 74 139 246 575 575 28 28 52 74 139 245 575 575 29 28 52 74 139 245 574 574 30 28 52 73 138 245 574 574 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 25 40 65 142 255 585 1 253 2 27 42 67 144 257 587 1 028 3 30 45 69 138 255 584 851 4 32 49 73 141 255 584 713 5 34 53 79 145 256 585 604 6 36 55 83 150 256 585 585 7 37 58 85 153 256 586 586 8 37 59 85 151 256 586 586 9 38 59 85 150 257 586 586 10 39 61 85 150 257 586 586 11 39 63 86 151 257 587 587 12 40 63 86 151 257 587 587 13 40 64 86 151 257 587 587 14 40 64 86 151 257 587 587 15 40 64 86 151 257 586 586 16 40 63 85 150 257 586 586 17 40 63 85 150 257 586 586 18 40 63 85 150 257 586 586 19 40 63 85 150 257 586 586 20 40 64 86 150 257 586 586 21 40 64 86 151 257 586 586 22 40 64 86 151 257 586 586 23 40 64 86 150 257 586 586 24 40 63 85 150 257 586 586 25 39 63 85 150 256 586 586 26 39 63 84 149 256 585 585 27 38 62 84 149 255 585 585 28 38 62 83 148 255 584 584 29 37 61 83 148 254 584 584 30 37 61 82 147 254 583 583 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 125 140 165 242 356 685 1 363 2 124 139 164 240 354 684 1 121 3 124 140 164 232 349 679 928 4 124 141 165 233 347 677 777 5 125 143 170 235 346 676 676 6 124 144 172 238 345 674 674 7 124 145 172 240 343 673 673 8 124 145 171 237 343 672 672 9 122 144 170 235 341 671 671 10 122 145 169 234 341 670 670 11 122 145 169 233 340 669 669 12 121 145 167 232 339 668 668 13 120 144 166 231 337 667 667 14 119 143 165 230 336 665 665 15 117 141 163 227 334 663 663 16 115 139 160 225 332 661 661 17 112 136 158 222 329 658 658 18 110 134 155 220 327 656 656 19 108 131 153 218 325 654 654 20 105 129 151 216 322 652 652 21 103 127 149 214 320 649 649 22 101 125 147 211 318 647 647 23 99 123 144 209 316 645 645 24 97 120 142 207 313 643 643 25 94 118 140 205 311 641 641 26 92 116 138 203 309 639 639 27 90 114 136 201 307 636 636 28 88 112 134 199 305 634 634 29 86 110 132 197 303 632 632 30 84 108 130 195 301 631 631 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 36 112 226 555 1 220 2 1 13 38 114 228 558 1 000 3 2 16 40 109 226 555 828 4 3 20 44 112 226 555 693 5 5 23 50 115 227 556 587 6 7 26 54 121 227 556 556 7 8 29 56 124 227 557 557 8 8 30 56 122 227 557 557 9 8 30 56 121 227 557 557 10 9 31 56 121 227 557 557 11 9 32 56 120 227 556 556 12 10 33 55 120 227 556 556 13 10 33 55 120 226 556 556 14 11 33 55 120 226 556 556 15 12 33 55 120 226 555 555 16 12 33 54 119 226 555 555 17 14 33 54 119 226 555 555 18 14 33 54 119 226 555 555 19 15 33 55 119 226 555 555 20 15 33 55 120 227 556 556 21 16 34 56 121 227 556 556 22 17 34 56 121 227 557 557 23 18 35 56 121 228 557 557 24 18 35 57 121 228 557 557 25 19 35 57 122 228 558 558 26 19 35 57 122 228 558 558 27 21 35 57 122 228 558 558 28 21 36 57 122 229 558 558 29 21 36 57 122 229 558 558 30 22 36 57 122 229 558 558 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 50 75 152 265 595 1 221 2 36 50 76 152 266 595 1 001 3 36 52 76 144 261 590 828 4 36 53 77 145 259 588 693 5 36 55 81 147 258 587 587 6 39 58 86 153 259 588 588 7 36 57 84 152 255 585 585 8 40 61 88 154 259 588 588 9 39 61 86 152 258 587 587 10 34 56 81 146 252 582 582 11 30 53 76 141 247 577 577 12 27 50 73 138 244 573 573 13 24 48 70 135 241 571 571 14 23 46 68 133 240 569 569 15 21 45 67 132 238 567 567 16 20 43 65 130 236 566 566 17 19 42 64 129 236 565 565 18 18 42 64 128 235 564 564 19 18 41 63 128 235 564 564 20 18 41 63 128 235 564 564 21 18 42 63 128 235 564 564 22 18 42 63 128 235 564 564 23 18 41 63 128 235 564 564 24 18 41 63 128 235 564 564 25 19 41 63 128 234 564 564 26 19 41 63 128 234 564 564 27 20 41 63 128 234 564 564 28 21 41 63 128 234 563 563 29 21 41 63 127 234 563 563 30 22 41 63 127 234 563 563 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 194 209 234 311 424 754 1 617 2 191 206 231 307 421 751 1 298 3 187 203 227 296 413 742 1 068 4 184 201 226 293 407 737 885 5 181 199 226 291 402 732 739 6 177 196 224 291 397 727 727 7 174 194 222 289 393 722 722 8 169 191 217 283 388 718 718 9 165 187 213 278 384 714 714 10 162 184 209 274 380 709 709 11 158 181 205 269 376 705 705 12 155 178 201 265 372 701 701 13 151 175 197 261 368 697 697 14 147 171 193 258 364 694 694 15 144 168 189 254 361 690 690 16 140 164 186 251 357 687 687 17 137 161 183 248 354 684 684 18 134 158 180 245 351 681 681 19 131 155 177 242 348 678 678 20 129 153 174 239 346 675 675 21 126 150 172 237 343 672 672 22 124 147 169 234 340 670 670 23 121 145 167 231 338 667 667 24 118 142 164 229 335 665 665 25 116 140 162 226 333 662 662 26 114 137 159 224 330 660 660 27 111 135 157 222 328 658 658 28 109 133 155 219 326 655 655 29 107 131 152 217 324 653 653 30 105 129 150 215 322 651 651 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 26 51 108 244 573 1 236 2 8 26 51 108 244 573 1 013 3 9 29 53 102 242 571 838 4 12 34 56 100 242 572 701 5 16 40 61 103 243 573 593 6 18 43 65 99 244 573 573 7 19 45 64 92 244 574 574 8 17 44 64 91 244 574 574 9 17 45 66 95 245 574 574 10 19 48 68 99 245 574 574 11 21 50 70 102 245 574 574 12 23 53 71 103 245 574 574 13 24 54 72 103 245 574 574 14 24 55 72 103 245 574 574 15 24 55 72 103 245 574 574 16 24 55 72 103 244 574 574 17 24 55 72 103 244 574 574 18 24 55 72 103 244 574 574 19 24 55 72 103 244 574 574 20 24 55 72 103 245 574 574 21 24 55 72 103 245 575 575 22 24 55 72 103 245 575 575 23 24 55 72 103 245 575 575 24 24 55 72 103 245 575 575 25 24 55 72 103 245 575 575 26 24 55 72 103 245 575 575 27 24 55 72 103 245 575 575 28 24 55 72 103 245 574 574 29 24 55 72 103 245 574 574 30 24 55 72 103 245 574 574 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 14 90 204 533 1 186 2 1 5 12 89 203 532 973 3 2 5 12 80 197 527 805 4 3 6 13 81 195 524 673 5 4 7 18 83 194 524 570 6 4 8 21 87 194 523 523 7 5 8 22 90 194 523 523 8 6 9 22 88 193 523 523 9 7 11 22 87 194 523 523 10 8 11 22 87 194 523 523 11 8 12 23 87 194 523 523 12 9 12 24 88 194 523 523 13 10 14 26 88 194 524 524 14 11 14 27 88 195 524 524 15 11 15 29 88 195 524 524 16 12 16 30 89 195 524 524 17 12 17 31 89 195 525 525 18 14 17 33 89 196 525 525 19 14 19 34 90 196 526 526 20 15 19 35 91 197 527 527 21 15 20 36 91 198 527 527 22 16 20 38 92 198 528 528 23 17 22 39 92 199 528 528 24 18 22 41 92 199 528 528 25 18 23 42 93 199 528 528 26 19 23 43 93 199 529 529 27 19 25 45 93 199 529 529 28 21 25 46 93 199 529 529 29 21 26 47 93 199 529 529 30 22 26 48 93 199 529 529 3. Other exposures 3.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 21 44 165 303 3 036 2 1 15 21 44 165 339 2 253 3 1 15 24 49 160 352 1 697 4 1 16 27 53 157 350 1 311 5 2 18 30 55 157 341 1 039 6 3 21 33 58 157 328 844 7 5 24 34 60 157 312 698 8 5 24 36 63 157 296 587 9 5 25 37 66 157 279 501 10 5 26 39 68 157 263 432 11 6 26 39 68 157 250 375 12 6 26 39 69 157 250 329 13 6 26 39 69 157 250 290 14 6 26 39 69 157 250 257 15 6 26 40 69 157 250 250 16 8 26 43 69 157 250 250 17 8 26 46 69 157 250 250 18 8 26 48 69 157 250 250 19 9 26 50 69 157 250 250 20 9 26 53 69 157 250 250 21 9 26 55 69 157 250 250 22 10 26 58 69 157 250 250 23 10 26 61 69 157 250 250 24 12 26 63 69 157 250 250 25 12 26 66 69 157 250 250 26 12 26 68 71 157 250 250 27 13 26 71 74 157 250 250 28 13 26 73 76 157 250 250 29 13 26 75 77 157 250 250 30 14 27 78 79 157 250 250 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 20 27 49 171 313 3 152 2 9 22 29 51 173 351 2 338 3 8 23 32 57 168 363 1 758 4 8 24 35 60 165 360 1 355 5 9 26 38 62 164 350 1 071 6 10 28 39 65 164 336 868 7 11 30 41 66 163 319 717 8 10 30 41 68 163 302 602 9 10 30 43 71 162 285 512 10 10 31 44 73 162 267 441 11 10 31 44 73 161 254 383 12 9 30 43 72 161 253 335 13 9 29 42 72 160 253 295 14 8 29 42 71 160 252 262 15 8 28 41 71 159 252 252 16 8 28 44 70 158 251 251 17 8 28 46 70 158 251 251 18 8 28 49 70 158 251 251 19 9 28 51 70 158 251 251 20 9 28 54 70 159 251 251 21 9 28 56 71 159 252 252 22 10 29 58 71 159 252 252 23 11 29 61 71 159 252 252 24 12 29 63 71 159 252 252 25 12 29 66 71 159 252 252 26 12 29 68 72 159 252 252 27 13 29 71 74 159 252 252 28 13 29 74 76 159 252 252 29 14 29 77 79 159 252 252 30 14 29 79 81 159 252 252 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 21 44 165 303 3 035 2 1 15 21 44 165 339 2 252 3 1 15 23 49 159 351 1 697 4 1 16 26 52 157 350 1 311 5 2 18 30 54 157 341 1 039 6 3 21 32 58 157 328 843 7 4 23 34 60 157 312 698 8 4 24 36 62 157 296 587 9 5 25 37 65 157 279 501 10 5 26 39 67 157 263 432 11 5 26 39 68 157 250 375 12 6 26 39 69 157 250 329 13 6 26 39 69 157 250 290 14 6 26 39 69 157 250 257 15 6 26 40 69 157 250 250 16 8 26 43 69 157 250 250 17 8 26 46 69 157 250 250 18 8 26 47 69 157 250 250 19 9 26 50 69 157 250 250 20 9 26 53 69 157 250 250 21 9 26 55 69 157 250 250 22 10 26 58 69 157 250 250 23 10 26 61 69 157 250 250 24 12 26 63 69 157 250 250 25 12 26 66 69 157 250 250 26 12 26 68 71 157 250 250 27 13 26 71 74 157 250 250 28 13 26 73 76 157 250 250 29 13 26 75 77 157 250 250 30 14 27 78 79 157 250 250 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 78 92 98 121 242 337 3 075 2 74 87 94 117 238 346 2 297 3 76 90 99 124 235 360 1 740 4 73 89 99 125 230 360 1 348 5 72 88 100 125 227 352 1 070 6 71 89 101 126 225 338 869 7 71 90 100 126 223 323 720 8 69 89 100 127 222 314 606 9 68 89 101 129 220 313 517 10 65 86 99 127 217 309 446 11 62 83 96 125 214 307 388 12 61 82 95 124 212 305 340 13 60 81 94 123 212 304 304 14 60 80 93 123 211 304 304 15 59 80 93 122 211 304 304 16 59 79 92 122 210 303 303 17 58 79 92 121 210 302 302 18 57 78 91 121 209 302 302 19 57 77 90 120 208 301 301 20 56 77 90 119 207 300 300 21 55 76 89 118 207 300 300 22 54 75 88 118 206 299 299 23 53 74 87 117 205 298 298 24 52 73 86 116 204 297 297 25 51 72 85 115 203 296 296 26 50 71 84 114 202 295 295 27 49 70 83 112 201 294 294 28 48 69 82 111 200 292 292 29 47 68 81 110 199 291 291 30 46 67 81 109 198 290 290 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 18 25 47 169 304 3 044 2 6 20 27 49 171 340 2 261 3 7 22 30 55 166 353 1 704 4 8 23 34 60 164 352 1 317 5 9 25 37 62 164 343 1 044 6 10 28 40 65 164 329 848 7 11 30 41 67 164 314 702 8 11 31 42 69 163 297 590 9 11 31 43 72 163 280 503 10 11 31 44 73 162 264 434 11 11 31 44 74 162 255 377 12 10 31 44 73 162 255 331 13 10 31 44 73 161 254 292 14 10 30 43 73 161 254 259 15 10 30 43 73 161 254 254 16 9 30 43 72 160 253 253 17 9 30 46 72 160 253 253 18 9 30 49 72 160 253 253 19 9 30 51 72 160 253 253 20 9 30 53 73 161 254 254 21 10 31 56 73 161 254 254 22 10 31 58 73 161 254 254 23 11 31 61 73 162 254 254 24 12 31 64 73 162 254 254 25 12 31 66 73 162 255 255 26 12 31 69 73 162 255 255 27 13 31 71 74 162 254 254 28 13 31 73 76 162 254 254 29 14 31 77 78 162 254 254 30 14 31 79 81 161 254 254 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 46 59 66 89 210 305 3 057 2 50 63 70 92 214 342 2 272 3 53 68 76 102 212 355 1 715 4 56 71 82 108 212 355 1 328 5 57 74 86 110 213 346 1 054 6 59 77 88 114 213 333 857 7 60 79 90 115 212 318 710 8 59 78 90 117 211 304 598 9 58 78 90 118 210 302 510 10 56 77 90 119 208 301 440 11 55 76 89 118 207 299 383 12 54 74 87 117 205 298 335 13 52 73 86 115 204 296 296 14 51 72 85 114 202 295 295 15 50 70 83 113 201 294 294 16 49 69 82 112 200 293 293 17 48 68 81 111 199 292 292 18 47 68 81 110 198 291 291 19 46 67 80 109 198 290 290 20 46 66 79 109 197 290 290 21 45 66 79 108 196 289 289 22 44 65 78 107 196 288 288 23 43 64 77 106 195 288 288 24 42 63 76 106 194 287 287 25 42 62 75 105 193 286 286 26 41 61 74 104 192 285 285 27 40 61 74 103 191 284 284 28 39 60 75 102 190 283 283 29 38 59 77 101 190 282 282 30 37 58 79 101 189 282 282 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 20 43 164 303 3 033 2 0 14 20 43 164 339 2 251 3 1 14 23 48 159 351 1 696 4 1 15 26 52 156 350 1 310 5 2 17 29 54 156 341 1 038 6 2 20 32 57 156 327 843 7 4 23 34 59 156 312 698 8 4 23 35 62 156 296 587 9 4 24 36 65 156 279 500 10 4 25 38 67 156 262 431 11 5 25 38 68 156 249 375 12 6 25 38 68 156 249 329 13 6 25 38 68 156 249 290 14 6 25 38 68 156 249 257 15 6 25 40 68 156 249 249 16 8 25 43 68 156 249 249 17 8 25 46 68 156 249 249 18 8 25 47 68 156 249 249 19 9 25 50 68 156 249 249 20 9 25 53 68 156 249 249 21 9 25 55 68 156 249 249 22 10 25 58 68 156 249 249 23 10 25 61 68 156 249 249 24 12 25 63 68 156 249 249 25 12 25 66 69 156 249 249 26 12 25 68 71 156 249 249 27 13 25 71 74 156 249 249 28 13 26 73 76 156 249 249 29 13 26 75 77 156 249 249 30 14 27 78 79 156 249 249 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 22 45 183 309 3 102 2 0 11 22 45 183 346 2 304 3 1 11 24 50 177 359 1 735 4 1 13 26 56 174 357 1 339 5 2 16 29 59 173 347 1 060 6 2 18 33 60 172 333 859 7 3 21 36 60 171 317 710 8 4 23 37 60 170 300 597 9 7 31 42 58 169 283 508 10 9 34 41 57 168 266 438 11 8 33 41 56 167 260 380 12 7 32 41 56 166 259 333 13 6 31 41 56 165 258 293 14 6 31 41 56 165 257 260 15 6 31 42 56 164 257 257 16 8 31 43 56 162 255 255 17 8 31 46 56 161 254 254 18 8 31 48 56 161 254 254 19 9 31 51 57 161 254 254 20 9 31 53 59 161 254 254 21 9 31 55 61 161 254 254 22 10 31 58 64 161 254 254 23 10 31 61 66 161 254 254 24 12 31 63 67 160 253 253 25 12 31 66 70 160 252 252 26 12 31 68 72 159 252 252 27 13 31 71 74 159 252 252 28 13 31 73 76 158 251 251 29 13 31 75 77 158 251 251 30 14 31 78 79 158 250 250 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 95 102 124 246 341 3 225 2 79 93 100 122 243 360 2 404 3 77 91 100 125 236 374 1 814 4 74 90 101 127 231 373 1 402 5 72 89 101 126 228 363 1 111 6 72 90 101 127 226 349 901 7 71 90 101 126 223 332 745 8 68 88 99 126 221 315 627 9 66 86 99 127 218 311 534 10 65 85 98 127 216 309 460 11 63 84 97 126 215 308 400 12 62 82 95 125 213 306 350 13 60 81 94 123 211 304 309 14 59 79 92 122 210 303 303 15 57 78 91 120 209 301 301 16 56 77 90 119 207 300 300 17 55 76 89 118 206 299 299 18 54 75 88 117 205 298 298 19 53 74 87 116 204 297 297 20 52 73 86 115 204 296 296 21 51 72 85 114 203 296 296 22 50 71 84 114 202 295 295 23 49 70 83 112 201 294 294 24 48 69 82 111 200 293 293 25 47 68 81 110 199 291 291 26 46 67 80 109 198 290 290 27 45 66 79 108 197 289 289 28 44 65 78 107 196 288 288 29 43 64 80 106 195 287 287 30 42 63 82 105 194 287 287 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 55 68 75 98 219 314 3 100 2 53 67 74 96 217 347 2 310 3 52 66 75 100 211 361 1 746 4 51 66 77 103 207 360 1 350 5 49 66 78 103 205 351 1 071 6 49 67 79 104 203 338 870 7 49 68 79 104 201 322 720 8 47 67 79 105 200 305 606 9 46 66 79 107 198 291 517 10 45 66 79 108 197 290 445 11 45 65 78 107 196 289 387 12 44 64 77 107 195 288 338 13 43 64 77 106 194 287 298 14 42 63 76 105 194 286 286 15 42 62 75 105 193 286 286 16 40 61 74 104 192 285 285 17 40 61 74 103 191 284 284 18 39 60 73 102 191 283 283 19 39 59 72 102 190 283 283 20 39 59 72 102 190 283 283 21 38 59 72 101 190 282 282 22 38 59 72 101 189 282 282 23 37 58 71 100 189 281 281 24 37 57 70 100 188 281 281 25 36 57 70 99 187 280 280 26 35 56 70 99 187 280 280 27 35 55 72 98 186 279 279 28 34 55 75 97 185 278 278 29 33 54 77 96 185 278 278 30 33 53 80 96 184 277 277 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 46 69 190 310 3 116 2 26 40 47 69 191 348 2 317 3 25 40 48 73 184 361 1 746 4 24 40 50 76 180 359 1 348 5 24 41 53 77 180 350 1 068 6 25 43 54 80 179 336 866 7 25 44 55 81 178 320 716 8 25 44 56 83 177 303 602 9 24 45 57 85 176 285 513 10 24 45 58 86 176 268 442 11 23 44 57 86 175 268 384 12 23 43 56 86 174 267 336 13 22 43 56 85 173 266 296 14 21 42 55 84 173 265 265 15 20 41 54 84 172 265 265 16 20 40 53 83 171 264 264 17 19 40 53 82 170 263 263 18 19 39 52 82 170 263 263 19 18 39 52 82 170 263 263 20 18 39 54 82 170 263 263 21 18 39 57 82 170 263 263 22 18 39 59 82 170 263 263 23 18 39 61 81 170 263 263 24 18 39 64 81 169 262 262 25 18 39 66 81 169 262 262 26 18 38 70 81 169 262 262 27 17 38 72 81 169 262 262 28 17 38 74 80 168 261 261 29 17 38 77 80 168 261 261 30 17 37 79 81 168 261 261 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 24 145 301 3 015 2 0 1 6 25 146 337 2 238 3 1 2 9 30 141 349 1 686 4 1 3 11 34 138 348 1 302 5 2 4 14 36 138 339 1 032 6 2 4 17 39 138 325 837 7 3 6 19 41 138 310 693 8 4 6 22 44 138 294 583 9 4 8 25 47 138 277 497 10 4 8 28 49 138 261 428 11 4 10 30 51 139 245 373 12 6 10 32 49 138 231 326 13 6 12 35 50 139 232 288 14 6 12 37 50 139 231 255 15 6 14 40 49 137 230 230 16 8 14 43 49 136 229 229 17 8 15 45 52 136 229 229 18 8 16 47 54 136 229 229 19 9 17 50 56 137 229 229 20 9 18 53 59 137 230 230 21 9 19 55 60 138 231 231 22 10 20 57 62 138 231 231 23 10 20 59 64 138 231 231 24 10 22 62 66 138 231 231 25 12 22 64 68 138 230 230 26 12 24 67 70 138 230 230 27 13 24 69 72 137 230 230 28 13 25 72 74 139 230 230 29 13 26 74 77 139 230 230 30 14 27 78 79 141 230 230 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 56 63 85 206 313 3 146 2 42 56 63 85 206 350 2 333 3 41 56 64 90 200 362 1 756 4 40 56 67 92 197 361 1 355 5 40 57 69 93 196 351 1 073 6 41 58 70 95 195 337 870 7 41 60 71 97 194 321 720 8 40 60 71 98 192 304 605 9 39 60 72 100 191 287 515 10 39 60 72 101 191 283 444 11 38 59 72 101 190 282 386 12 37 58 71 101 189 282 338 13 37 57 70 100 188 281 298 14 36 57 70 99 187 280 280 15 35 56 69 99 187 280 280 16 34 55 68 98 186 279 279 17 34 55 68 97 185 278 278 18 33 54 67 96 185 277 277 19 33 54 67 96 184 277 277 20 33 53 66 96 184 277 277 21 32 53 66 96 184 277 277 22 32 53 66 95 183 276 276 23 32 52 65 95 183 276 276 24 31 52 65 94 182 275 275 25 30 51 66 94 182 275 275 26 30 51 69 93 181 274 274 27 29 50 72 92 181 273 273 28 28 49 74 92 180 273 273 29 28 49 77 91 179 272 272 30 27 48 79 90 179 271 271 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 11 24 31 54 175 312 3 134 2 15 29 35 58 179 350 2 328 3 17 32 41 66 177 362 1 754 4 20 35 46 72 176 361 1 354 5 22 39 51 75 178 351 1 072 6 21 39 51 76 176 337 869 7 27 46 57 82 179 321 719 8 26 45 57 84 178 304 604 9 27 47 59 87 179 286 515 10 29 49 62 91 180 273 443 11 30 51 64 93 181 274 385 12 31 51 64 94 182 275 337 13 31 52 65 94 182 275 297 14 31 52 65 94 183 276 276 15 31 52 65 95 183 276 276 16 31 52 65 94 182 275 275 17 31 52 65 94 182 275 275 18 30 51 64 93 181 274 274 19 30 50 63 93 181 274 274 20 30 50 63 93 181 274 274 21 30 50 63 93 181 274 274 22 29 50 63 93 181 274 274 23 29 50 63 92 180 273 273 24 29 49 65 92 180 273 273 25 28 49 67 91 180 272 272 26 28 48 70 91 179 272 272 27 27 48 72 90 179 271 271 28 27 47 75 90 178 271 271 29 26 47 77 89 178 270 270 30 26 46 79 89 177 270 270 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 24 30 53 174 314 3 158 2 11 25 31 54 175 352 2 343 3 12 26 35 60 171 364 1 764 4 12 28 38 64 169 362 1 360 5 13 30 42 66 169 352 1 077 6 14 32 44 69 169 338 873 7 16 35 46 71 169 322 722 8 16 36 47 74 168 304 606 9 17 37 49 77 169 287 516 10 17 38 51 79 169 270 445 11 17 38 51 80 169 262 386 12 18 38 51 81 169 262 338 13 18 38 51 81 169 262 298 14 18 39 52 81 169 262 264 15 18 39 52 81 169 262 262 16 18 38 51 81 169 262 262 17 18 38 51 81 169 262 262 18 18 38 51 81 169 262 262 19 17 38 51 81 169 262 262 20 18 38 54 81 169 262 262 21 18 38 57 81 169 262 262 22 17 38 59 81 169 262 262 23 17 38 62 80 169 261 261 24 17 38 64 80 168 261 261 25 16 37 66 80 168 261 261 26 16 37 70 79 167 260 260 27 16 36 72 79 167 260 260 28 15 36 74 78 167 259 259 29 15 36 77 79 166 259 259 30 15 35 79 81 166 259 259 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 45 59 66 88 209 318 3 200 2 48 62 68 91 212 357 2 381 3 51 65 74 99 210 370 1 796 4 51 67 78 104 208 369 1 387 5 53 70 82 106 208 359 1 099 6 55 73 84 110 209 345 891 7 56 75 86 111 209 329 737 8 56 75 87 114 208 311 620 9 56 76 88 116 208 301 528 10 56 77 90 118 208 300 455 11 56 77 90 119 207 300 395 12 55 76 89 118 206 299 346 13 54 75 88 117 206 298 305 14 53 74 87 117 205 298 298 15 52 73 86 116 204 297 297 16 52 72 85 115 203 296 296 17 51 72 85 114 202 295 295 18 50 71 84 113 201 294 294 19 49 70 83 113 201 294 294 20 49 69 82 112 200 293 293 21 48 69 82 111 199 292 292 22 47 68 81 110 199 291 291 23 46 67 80 109 198 290 290 24 45 66 79 109 197 290 290 25 44 65 78 108 196 289 289 26 43 64 77 107 195 288 288 27 43 63 76 106 194 287 287 28 42 62 76 105 193 286 286 29 41 62 78 104 192 285 285 30 40 61 82 103 191 284 284 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 76 90 97 119 241 336 3 284 2 81 94 101 124 245 366 2 451 3 80 95 104 129 240 381 1 851 4 80 95 106 132 236 380 1 432 5 82 99 111 135 238 371 1 136 6 84 102 114 139 238 357 923 7 86 105 116 142 239 341 764 8 87 107 118 145 240 332 643 9 88 108 121 149 240 333 548 10 89 109 122 151 240 333 472 11 88 109 122 151 240 332 410 12 87 108 121 150 239 331 359 13 86 107 120 149 237 330 330 14 84 105 118 148 236 329 329 15 83 104 117 146 234 327 327 16 82 102 115 145 233 326 326 17 80 101 114 143 232 324 324 18 79 100 113 142 230 323 323 19 77 98 111 141 229 322 322 20 76 97 110 139 228 320 320 21 75 95 108 138 226 319 319 22 73 94 107 136 225 317 317 23 72 92 105 135 223 316 316 24 70 91 104 133 221 314 314 25 68 89 102 132 220 313 313 26 67 88 101 130 218 311 311 27 65 86 99 129 217 310 310 28 64 85 98 127 215 308 308 29 62 83 96 125 214 307 307 30 61 82 95 124 212 305 305 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 3 17 23 46 167 313 3 145 2 7 20 27 49 171 350 2 335 3 8 23 32 57 168 363 1 758 4 10 26 36 62 167 361 1 356 5 12 29 41 65 168 351 1 074 6 14 32 44 69 168 337 870 7 16 35 46 72 169 321 719 8 16 36 48 74 169 304 605 9 17 37 49 77 169 286 515 10 17 38 51 80 169 269 443 11 17 38 51 80 169 262 385 12 17 38 51 80 168 261 337 13 16 37 50 80 168 261 297 14 16 37 50 79 167 260 263 15 15 36 49 78 167 259 259 16 14 35 48 77 166 258 258 17 14 35 48 77 165 258 258 18 13 34 49 77 165 258 258 19 13 34 51 76 165 257 257 20 13 34 54 77 165 258 258 21 13 34 57 77 165 258 258 22 13 34 58 77 165 258 258 23 13 34 61 77 165 258 258 24 13 34 64 77 165 258 258 25 13 34 66 76 165 257 257 26 13 34 69 76 164 257 257 27 13 34 72 76 164 257 257 28 13 33 74 76 164 257 257 29 14 33 77 79 164 257 257 30 14 33 79 81 164 257 257 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 89 103 109 132 253 348 3 399 2 89 103 110 132 254 377 2 528 3 89 103 112 137 248 391 1 906 4 88 104 114 140 245 389 1 471 5 89 105 117 142 244 379 1 165 6 89 107 119 144 243 364 944 7 90 109 120 146 243 346 780 8 90 110 121 148 243 335 655 9 90 110 122 150 242 334 558 10 88 109 122 151 240 333 480 11 87 108 121 150 238 331 417 12 85 106 119 148 236 329 365 13 83 104 117 146 234 327 327 14 81 102 115 144 233 325 325 15 79 100 113 142 231 324 324 16 77 98 111 140 229 321 321 17 76 96 109 139 227 320 320 18 74 95 108 137 225 318 318 19 73 93 106 136 224 317 317 20 72 92 105 135 223 316 316 21 71 91 104 134 222 315 315 22 69 90 103 133 221 314 314 23 68 89 102 131 220 312 312 24 67 88 101 130 219 311 311 25 66 87 100 129 217 310 310 26 65 86 99 128 216 309 309 27 64 84 97 127 215 308 308 28 63 83 96 126 214 307 307 29 61 82 95 125 213 306 306 30 60 81 94 124 212 305 305 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 337 350 357 379 501 596 3 510 2 75 89 96 118 239 387 2 604 3 77 92 101 126 236 400 1 960 4 80 95 106 132 236 398 1 511 5 82 98 110 135 237 387 1 195 6 84 102 114 139 238 372 968 7 86 105 116 141 238 354 800 8 87 106 118 145 239 336 672 9 87 107 120 148 239 332 572 10 87 108 121 150 239 332 493 11 87 108 121 150 239 332 428 12 87 108 121 151 239 332 375 13 88 109 122 151 239 332 332 14 88 109 122 151 240 333 333 15 89 110 123 152 240 333 333 16 90 111 124 153 241 334 334 17 91 112 125 154 242 335 335 18 92 113 126 155 243 336 336 19 93 114 127 156 244 337 337 20 94 114 127 157 245 338 338 21 94 114 127 157 245 338 338 22 93 114 127 157 245 338 338 23 93 114 127 156 244 337 337 24 92 113 126 155 244 336 336 25 91 112 125 154 243 335 335 26 90 111 124 153 241 334 334 27 89 110 123 152 240 333 333 28 87 108 121 151 239 332 332 29 86 107 120 149 237 330 330 30 85 105 118 148 236 329 329 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 11 34 155 306 3 075 2 0 5 11 34 155 343 2 282 3 1 5 13 38 149 356 1 719 4 1 5 16 41 146 354 1 326 5 2 6 18 42 145 344 1 050 6 2 8 20 45 144 330 851 7 3 10 21 46 144 314 704 8 4 10 22 48 143 297 592 9 4 10 25 50 142 280 504 10 4 10 28 52 141 264 434 11 5 10 31 53 141 247 377 12 6 10 33 53 141 234 330 13 6 12 35 53 141 234 291 14 6 12 38 53 141 234 258 15 6 14 40 53 141 234 234 16 8 14 43 53 141 234 234 17 8 15 46 54 142 235 235 18 8 16 48 54 142 235 235 19 9 17 50 57 143 236 236 20 9 19 53 59 144 237 237 21 9 19 56 62 145 238 238 22 10 20 58 64 145 238 238 23 10 21 61 65 146 239 239 24 12 22 63 67 146 239 239 25 12 22 66 70 147 240 240 26 12 24 68 72 147 240 240 27 13 25 71 74 148 240 240 28 13 26 73 76 148 241 241 29 14 27 76 78 148 241 241 30 14 27 79 80 149 241 241 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 62 69 91 212 313 3 145 2 49 63 69 92 213 350 2 334 3 48 63 72 97 208 363 1 758 4 48 63 74 100 204 361 1 357 5 48 64 76 101 203 352 1 075 6 49 67 78 104 203 338 872 7 49 68 79 104 201 322 722 8 48 68 80 106 201 305 607 9 48 68 80 109 200 293 517 10 47 68 81 109 199 291 445 11 46 66 79 109 197 290 387 12 44 65 78 107 195 288 339 13 42 63 76 106 194 287 299 14 41 62 75 104 192 285 285 15 40 60 73 103 191 284 284 16 38 59 72 101 189 282 282 17 37 57 70 100 188 281 281 18 36 56 69 99 187 280 280 19 35 55 68 98 186 279 279 20 34 55 68 97 186 278 278 21 34 54 67 97 185 278 278 22 33 54 67 96 184 277 277 23 32 53 66 95 184 276 276 24 32 52 65 95 183 276 276 25 31 52 67 94 182 275 275 26 30 51 70 93 182 274 274 27 29 50 72 93 181 274 274 28 29 50 75 92 180 273 273 29 28 49 77 91 180 272 272 30 27 48 80 91 179 272 272 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 110 124 131 153 275 369 3 418 2 112 125 132 154 276 379 2 543 3 112 127 135 161 271 393 1 918 4 113 128 139 165 269 391 1 481 5 114 131 143 167 269 381 1 173 6 115 133 145 170 269 367 952 7 116 135 146 172 269 361 787 8 115 135 146 173 268 361 662 9 115 135 147 175 267 360 564 10 114 135 148 176 266 359 486 11 113 134 147 176 264 357 422 12 111 132 145 174 262 355 370 13 109 130 143 172 260 353 353 14 107 127 140 170 258 351 351 15 104 125 138 168 256 349 349 16 102 123 136 165 253 346 346 17 100 120 133 163 251 344 344 18 97 118 131 161 249 342 342 19 95 116 129 159 247 340 340 20 94 114 127 157 245 338 338 21 92 113 126 155 243 336 336 22 90 111 124 153 242 334 334 23 88 109 122 152 240 333 333 24 87 107 120 150 238 331 331 25 85 105 118 148 236 329 329 26 83 104 117 146 234 327 327 27 81 102 115 144 233 325 325 28 80 100 113 143 231 324 324 29 78 99 112 141 229 322 322 30 76 97 110 140 228 321 321 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 168 181 188 210 332 427 3 380 2 177 191 197 220 341 436 2 532 3 180 195 204 229 340 434 1 921 4 182 197 208 234 338 432 1 490 5 182 199 211 235 338 431 1 183 6 182 200 212 237 336 429 961 7 182 201 212 238 335 428 795 8 181 201 212 239 333 426 668 9 180 200 212 240 332 425 568 10 179 199 212 241 330 423 489 11 177 198 211 240 328 421 425 12 174 195 208 238 326 419 419 13 171 192 205 235 323 416 416 14 168 189 202 232 320 413 413 15 165 186 199 228 317 409 409 16 162 183 196 225 313 406 406 17 159 180 193 222 310 403 403 18 156 176 189 219 307 400 400 19 153 173 186 216 304 397 397 20 149 170 183 213 301 394 394 21 146 167 180 210 298 391 391 22 143 164 177 206 295 387 387 23 140 161 174 203 291 384 384 24 137 158 171 200 288 381 381 25 134 155 168 197 285 378 378 26 131 151 164 194 282 375 375 27 128 149 162 191 279 372 372 28 125 146 159 188 276 369 369 29 122 143 156 185 273 366 366 30 119 140 153 183 271 364 364 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 24 38 44 67 188 316 3 179 2 25 38 45 68 189 354 2 360 3 24 39 47 73 183 367 1 779 4 24 40 50 76 180 365 1 373 5 24 41 53 78 180 356 1 087 6 25 43 55 80 179 342 882 7 26 45 56 81 178 325 729 8 25 44 56 83 177 308 613 9 24 44 57 85 176 290 522 10 24 44 57 86 175 273 449 11 23 44 57 86 175 268 390 12 23 43 56 86 174 267 342 13 22 43 56 85 173 266 301 14 22 42 55 85 173 266 267 15 21 42 55 84 173 265 265 16 21 42 55 84 172 265 265 17 21 42 55 84 172 265 265 18 21 42 55 84 172 265 265 19 21 42 55 84 172 265 265 20 21 42 55 84 173 265 265 21 21 42 57 84 173 265 265 22 21 42 60 84 173 265 265 23 21 42 62 84 172 265 265 24 21 42 65 84 172 265 265 25 21 41 67 84 172 265 265 26 20 41 70 83 172 265 265 27 20 41 72 83 171 264 264 28 20 41 75 83 171 264 264 29 19 40 78 83 171 264 264 30 19 40 80 82 171 263 263 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 20 34 41 63 184 321 3 231 2 22 36 42 65 186 359 2 399 3 23 38 46 71 182 372 1 806 4 24 40 50 76 181 370 1 394 5 26 43 55 79 182 360 1 104 6 28 46 57 83 182 346 895 7 30 49 60 85 182 329 740 8 30 50 61 88 182 312 622 9 30 51 63 91 182 294 530 10 31 52 65 93 183 277 456 11 32 52 65 95 183 276 396 12 32 53 66 95 183 276 347 13 32 53 66 95 183 276 306 14 32 52 65 95 183 276 276 15 31 52 65 95 183 276 276 16 31 52 65 94 182 275 275 17 31 52 65 94 182 275 275 18 31 52 65 94 182 275 275 19 31 52 65 94 182 275 275 20 31 52 65 95 183 276 276 21 31 52 65 95 183 276 276 22 31 52 65 95 183 276 276 23 31 52 65 94 183 275 275 24 31 52 66 94 182 275 275 25 31 51 69 94 182 275 275 26 30 51 71 93 182 274 274 27 30 50 74 93 181 274 274 28 29 50 76 92 181 273 273 29 29 49 79 92 180 273 273 30 28 49 82 91 180 272 272 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 120 134 141 163 285 379 3 533 2 119 133 139 162 283 390 2 631 3 117 132 141 166 276 404 1 981 4 116 132 143 169 273 402 1 527 5 116 133 145 170 272 391 1 207 6 116 134 146 171 270 375 976 7 117 136 147 172 269 362 806 8 116 136 147 174 268 361 676 9 115 135 147 176 267 360 575 10 115 135 148 177 266 359 494 11 114 135 148 177 266 358 429 12 113 134 147 176 264 357 374 13 112 133 146 175 263 356 356 14 110 131 144 174 262 355 355 15 108 129 142 171 260 352 352 16 106 127 140 169 257 350 350 17 103 124 137 166 255 348 348 18 101 122 135 164 253 345 345 19 99 120 133 162 250 343 343 20 97 118 131 160 248 341 341 21 94 115 128 158 246 339 339 22 92 113 126 155 244 336 336 23 90 111 124 153 241 334 334 24 88 109 122 151 239 332 332 25 86 106 119 149 237 330 330 26 84 104 117 147 235 328 328 27 81 102 115 145 233 326 326 28 79 100 113 143 231 324 324 29 77 98 111 141 229 322 322 30 76 96 109 139 227 320 320 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 11 34 155 312 3 140 2 0 7 13 36 157 350 2 329 3 1 9 17 42 153 362 1 753 4 1 11 21 47 152 360 1 352 5 2 14 26 50 152 350 1 071 6 2 17 28 54 153 336 868 7 3 20 31 56 153 320 718 8 4 21 32 59 153 303 603 9 4 21 33 62 153 286 514 10 4 22 35 64 153 269 443 11 5 22 35 64 153 252 385 12 6 22 35 64 152 245 337 13 6 22 36 64 152 245 297 14 6 21 38 64 152 245 263 15 6 21 41 64 152 245 245 16 8 21 44 63 151 244 244 17 8 21 46 63 152 244 244 18 8 21 49 63 152 244 244 19 9 21 51 64 152 245 245 20 9 22 54 64 152 245 245 21 9 22 57 65 153 246 246 22 10 23 59 65 153 246 246 23 11 23 61 66 154 246 246 24 12 23 64 68 154 247 247 25 12 23 66 71 154 247 247 26 12 24 69 72 154 247 247 27 13 25 72 74 154 247 247 28 13 26 74 76 154 247 247 29 14 27 77 79 154 247 247 30 14 28 79 81 155 247 247 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 30 44 51 73 194 313 3 142 2 31 44 51 74 195 350 2 330 3 29 44 52 78 188 362 1 753 4 28 44 54 80 185 360 1 352 5 28 45 57 81 184 350 1 070 6 31 49 60 86 185 336 867 7 29 48 59 84 181 319 716 8 33 52 64 91 185 302 602 9 32 52 64 93 184 285 512 10 26 47 60 89 178 271 441 11 22 43 56 85 173 266 383 12 18 39 52 82 170 263 335 13 16 37 50 79 167 260 295 14 14 35 48 77 165 258 262 15 12 33 46 76 164 257 257 16 11 32 45 74 162 255 255 17 10 31 46 73 161 254 254 18 9 30 48 73 161 254 254 19 9 30 51 72 160 253 253 20 9 30 54 72 160 253 253 21 9 30 56 72 160 253 253 22 10 30 58 72 160 253 253 23 11 30 61 72 160 253 253 24 12 30 63 72 160 253 253 25 12 30 66 72 160 253 253 26 12 29 68 72 160 253 253 27 13 29 71 74 160 253 253 28 13 29 73 76 160 253 253 29 14 29 77 78 160 253 253 30 14 29 79 80 160 252 252 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 189 203 210 232 353 448 4 237 2 186 200 206 229 350 449 3 087 3 181 196 204 229 340 462 2 310 4 177 192 203 229 333 455 1 761 5 172 189 201 226 328 436 1 373 6 169 187 199 224 323 417 1 106 7 166 185 196 222 319 411 910 8 162 182 193 220 314 407 759 9 158 178 190 219 310 403 640 10 154 175 188 217 306 399 546 11 150 171 184 213 302 395 470 12 146 167 180 209 298 391 409 13 142 163 176 206 294 387 387 14 139 159 172 202 290 383 383 15 135 156 169 198 286 379 379 16 132 152 165 195 283 376 376 17 129 149 162 192 280 373 373 18 126 146 159 189 277 370 370 19 123 143 156 186 274 367 367 20 120 141 154 183 271 364 364 21 117 138 151 181 269 362 362 22 115 136 149 178 266 359 359 23 112 133 146 175 264 356 356 24 110 130 143 173 261 354 354 25 107 128 141 170 259 351 351 26 105 126 139 168 256 349 349 27 103 123 136 166 254 347 347 28 100 121 134 163 252 345 345 29 98 119 132 161 250 342 342 30 96 117 130 159 247 340 340 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 26 53 173 316 3 185 2 0 14 26 53 173 354 2 361 3 1 17 28 57 169 366 1 775 4 1 20 32 62 168 364 1 369 5 2 23 37 68 169 354 1 083 6 4 26 39 69 170 340 878 7 6 30 42 71 170 323 726 8 9 34 46 74 170 306 610 9 10 37 49 76 170 288 519 10 11 38 51 76 170 271 447 11 12 40 52 78 170 263 388 12 13 41 54 79 171 263 340 13 14 42 54 79 170 263 299 14 14 43 55 80 170 263 265 15 14 43 55 80 170 263 263 16 14 43 55 80 170 263 263 17 14 43 55 80 170 263 263 18 14 43 55 80 170 263 263 19 14 43 55 80 170 263 263 20 14 43 55 80 171 264 264 21 14 43 57 80 171 264 264 22 14 43 59 80 171 264 264 23 14 43 62 80 171 264 264 24 14 43 65 80 171 264 264 25 14 43 67 80 171 264 264 26 14 43 70 80 171 264 264 27 14 43 72 80 171 264 264 28 14 43 74 80 171 264 264 29 14 43 77 80 171 263 263 30 14 43 79 81 170 263 263 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 12 133 304 3 048 2 0 1 6 14 132 340 2 260 3 1 2 9 17 124 352 1 701 4 1 3 12 20 121 350 1 312 5 2 4 15 23 120 341 1 039 6 2 4 17 26 120 327 842 7 3 6 19 28 119 311 696 8 4 6 22 30 119 294 585 9 4 8 25 33 119 277 498 10 4 8 28 35 119 261 429 11 4 10 30 38 120 245 373 12 6 10 32 40 120 229 326 13 6 12 35 42 120 215 288 14 6 12 37 46 120 213 255 15 6 14 40 47 121 214 227 16 8 14 43 49 121 214 214 17 8 15 45 52 121 214 214 18 8 16 47 54 122 215 215 19 9 17 50 56 124 215 215 20 9 17 53 59 127 216 216 21 9 19 55 60 128 216 216 22 10 20 57 62 130 217 217 23 10 20 59 64 131 217 217 24 10 22 62 66 133 218 218 25 12 22 64 68 135 218 218 26 12 24 67 70 136 218 218 27 13 24 69 72 137 218 218 28 13 25 72 74 138 218 218 29 13 26 74 77 139 218 218 30 14 27 76 79 141 218 218 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 24 Euro Belgium 24 Euro Cyprus 24 Euro Estonia 24 Euro Finland 24 Euro France 24 Euro Germany 24 Euro Greece 24 Euro Ireland 24 Euro Italy 24 Euro Latvia 24 Euro Lithuania 24 Euro Luxembourg 24 Euro Malta 24 Euro Netherlands 24 Euro Portugal 24 Euro Slovakia 24 Euro Slovenia 24 Euro Spain 24 Czech koruna Czech Republic 17 Danish krone Denmark 45 Forint Hungary 5 Krona Sweden 12 Kuna Croatia 12 Lev Bulgaria  2 Pound sterling United Kingdom 27 Romanian leu Romania 5 Zloty Poland 9 KrÃ ³na Iceland 28 Norwegian krone Norway 42 Swiss franc Liechtenstein 4 Swiss franc Switzerland 4 Australian dollar Australia 13 Canadian dollar Canada 27 US dollar United States 56 Yen Japan 3